Exhibit 10.1

LOGO [g29843clayton_logo.jpg]

Syndicated facility agreement

dated 8 June 2006, as amended and restated on 30 September 2008.

ResMed Limited

ABN 30 003 765 142

Borrower

Each person listed in Schedule 1

Original Financier

HSBC Bank Australia Limited

ABN 48 006 434 162

Facility Agent

HSBC Bank Australia Limited

ABN 48 006 434 162

Security Trustee

EXECUTION COPY

Clayton Utz

Lawyers

Levels 19-35 No. 1 O’Connell Street Sydney NSW 2000 Australia

PO Box H3 Australia Square Sydney NSW 1215

T +61 2 9353 4000 F +61 2 8220 6700

www.claytonutz.com

Our reference 15136/15104/80079617



--------------------------------------------------------------------------------

Contents

 

1.    Definitions and interpretation    1    1.1    Definitions    1    1.2   
Interpretation    18    1.3    Joint and several liability    19    1.4   
Working Capital Agreements    19 2.    The Facilities    19    2.1    Facilities
   19    2.2    Financiers’ Commitments    20    2.3    Several obligations   
20    2.4    Separate and independent rights    20    2.5    Purpose    20   
2.6    Termination    21 3.    Conditions precedent    21    3.1    Conditions
precedent to the first Advance    21    3.2    Conditions precedent to all
Advances    21    3.3    Conditions precedent to Tranche B Advances    21    3.4
   Facility Agent not liable    22    3.5    Waiver of Conditions Precedent   
22 4.    Drawdowns    22    4.1    Notice    22    4.2    Contents of Drawdown
Notice    22    4.3    Requirements of Drawdown Notice    23    4.4    Amount of
Tranche B and Tranche C Advances in Alternative Currencies    23    4.5   
Facility Agent to notify Financiers    23    4.6    Making of Advances    23   
4.7    Maximum number of Advances    24 5.    Cancellation and reduction of
Facilities    24    5.1    Tranche A Commitments    24    5.2    Tranche B
Commitments    24    5.3    Tranche C Commitments    24    5.4    Tranche D
Commitments    24    5.5    Reduction of the Tranche A Commitment on the Tranche
A Facility Reduction Dates    24    5.6    Reduction consequent on repayment or
prepayment    25    5.7    Limitations    25 6.    Repayment and prepayments   
25    6.1    Repayment of Tranche A Advances    25    6.2    Repayment of
Tranche B Advances    26    6.3    Repayment of Tranche C Advances    26    6.4
   Repayment of Tranche D Advances    26    6.5    Voluntary prepayment    26   
6.6    General provisions relating to repayment and prepayment    26 7.   
Interest    27    7.1    Interest Periods    27    7.2    Restrictions on
selection    27    7.3    Calculation of interest    28    7.4    Payment of
interest    28

 

i



--------------------------------------------------------------------------------

8.    Interest on overdue amounts    28    8.1    Default interest    28    8.2
   Interest after judgement    28    8.3    Accrual and calculation of interest
   29 9.    Bill reliquefication    29    9.1    Drawing of Bills    29    9.2
   Attorney    29    9.3    Dealing    29    9.4    Appointment revoked    29   
9.5    Indemnity    29    9.6    Notice    30    9.7    Satisfaction of
Obligations    30 10.    Fees    30    10.1    Upfront fees    30    10.2   
Unused Commitment fee    30    10.3    Payments to the Facility Agent and
Security Trustee    31    10.4    No refund    31 11.    Payments    31    11.1
   Payment to Security Trustee    31    11.2    Time and place    32    11.3   
Merger    32    11.4    Currency for payments    32    11.5    Payments to the
Obligors    32    11.6    Payments to the Financiers    33    11.7   
Insufficient payment    33    11.8    Anticipatory payments    33 12.    Taxes
   33    12.1    No deduction for Taxes and no set-off or counterclaim    33   
12.2    Payment net of Taxes    34 13.    Illegality    34 14.    Increased cost
   35    14.1    Obligation to indemnify    35    14.2    Prepayment after
increased cost    35 15.    Representations and warranties    36    15.1   
Representations and warranties    36    15.2    Repetition of representations
and warranties    38    15.3    Reliance on representations and warranties    38
   15.4    No representations to the Borrower    38 16.    Undertakings    38   
16.1    General undertakings    38    16.2    Reports and information    40   
16.3    Financial undertakings    41    16.4    Change to Accounting Principles
   42    16.5    Acquired Subsidiaries and Additional Guarantees    43

 

ii



--------------------------------------------------------------------------------

17.    Financial Covenants    43    17.1    Financial Covenants    43    17.2   
Borrower and Guarantor Group    43 18.    Default and termination    44    18.1
   Events of Default    44    18.2    Consequences    46 19.    Prior
Documentation    46 20.    Indemnities    46 21.    Facility Agent and Security
Trustee    47    21.1    Appointment of Facility Agent    47    21.2   
Appointment of Security Trustee    47    21.3    Instructions to Facility Agent
   48    21.4    Instructions to Security Trustee    49    21.5    Seeking
instructions from Financiers    49    21.6    Acts binding on Finance Parties   
50    21.7    No need for inquiries    50    21.8    Restrictions on Financiers’
rights    50    21.9    Delegation    50    21.10    Provision of information   
51    21.11    Facility Agent and the Security Trustee not bound to enquire   
51    21.12    Notice of Default    52    21.13    Facility Agent or Security
Trustee as Financier    52    21.14    Other dealings    52    21.15   
Communications    53    21.16    Observe laws    53    21.17    Relationships   
53    21.18    Not responsible    53    21.19    Independent investigations   
54    21.20    Exclusion of liability    54    21.21    Reimbursement and
Indemnity    54    21.22    Replacement of Facility Agent    55    21.23    No
authority    56 22.    Set-off    56 23.    Pro rata sharing    57 24.   
Expenses, stamp duties and GST    58    24.1    Expenses and Stamp Duty    58   
24.2    GST    58 25.    Assignments and confidentiality    59    25.1   
Successors and assigns    59    25.2    Assignments by Obligors    59    25.3   
Financiers    59    25.4    Substitution    59    25.5    Increased costs, Taxes
and illegality    60    25.6    Sub-participation    60    25.7   
Confidentiality - General    60    25.8    Disclosure to assignees or
substitutes    61 26.    Governing law and jurisdiction    61    26.1   
Governing law    61    26.2    Jurisdiction    61

 

iii



--------------------------------------------------------------------------------

27.    Miscellaneous    62    27.1    Certificate of Facility Agent    62   
27.2    Notices    62    27.3    Continuing obligation    63    27.4   
Settlement conditional    63    27.5    Further assurance    63    27.6   
Severance    63    27.7    Remedies cumulative    64    27.8    Waiver    64   
27.9    Consents    64    27.10    Indemnities    64    27.11    Time of the
essence    64    27.12    Moratorium legislation    64    27.13    Binding on
each signatory    64    27.14    Counterparts    65    27.15    Entire agreement
   65 28.    No representation by or reliance    65

Schedule 1 - Original Financiers/Commitments

   66

Schedule 2 - Original Guarantors

   67

Schedule 3 - Documentary conditions precedent

   68

Schedule 4 - Form of Drawdown Notice

   69

Schedule 5 - Substitution Certificate

   70

 

iv



--------------------------------------------------------------------------------

Syndicated facility agreement dated 8 June 2006 as amended and restated on 30
September 2008

 

Parties    ResMed Limited ABN 30 003 765 142    (“Borrower”)    Each person
listed in Schedule 1    (each an “Original Financier”)    HSBC Bank Australia
Limited ABN 48 006 434 162    (in this capacity the “Facility Agent”)    HSBC
Bank Australia Limited ABN 48 006 434 162    (in this capacity the “Security
Trustee”)

Background

At the request of the Borrower, the Financiers have agreed to provide financial
accommodation to the Borrower in accordance with this agreement.

Operative provisions

 

1. Definitions and interpretation

 

1.1 Definitions

In this agreement:

“Accepted Accounting Practices” means the accounting practices and standards
generally accepted in the United States of America.

“Accounts” means a statement of income, balance sheet and a statement of cash
flow together with any statements, reports (including any directors’ and
auditors’ reports) and notes attached to or intended to be read with any of
them.

“Additional Guarantor” means a person who enters into a guarantee and indemnity
pursuant to clause 16.5 or clause 17.2.

“Advance” means a Tranche A Advance, a Tranche B Advance, a Tranche C Advance or
a Tranche D Advance.

“Agency Fee Letter” means the letter dated on or about 8 June 2006 from the
Facility Agent and the Security Trustee to the Borrower, as accepted by the
Borrower, setting out the fees payable by the Borrower to the Facility Agent and
the Security Trustee for their own account in connection with the Finance
Documents.

“Agreement for the Purchase of Debts” means the document entitled “Agreement for
the Purchase of Debts” between Resmed (UK) Ltd and HSBC Invoice Finance (UK)
Ltd.

“Alternative Currency” means any currency, other than US Dollars.

 

1



--------------------------------------------------------------------------------

“Amendment and Restatement Agreement” means the document entitled “Amendment and
Restatement Agreement” dated on or about September 2008 between the Borrower,
each Original Financier, the Facility Agent and the Security Trustee.

“Australian Dollars” or “AUD” means the lawful currency for the time being of
the Commonwealth of Australia.

“Authorisation” means:

 

  (a) any authorisation, permit, consent, approval, resolution, licence,
exemption, permission, recording, filing or registration required by any
Government Authority or any law; and

 

  (b) in relation to any act, matter or thing which will be prohibited or
restricted either in whole or in part by any law if a Government Authority
intervenes or acts in any way within a specified period after lodgement, filing,
registration, notification or any other event, the expiry of that period without
intervention or action.

“Authorised Officer” in relation to any Obligor means a person appointed as an
authorised officer of that Obligor for the purposes of the Finance Documents by
a resolution of the board of directors of that Obligor and in respect of whom
the Facility Agent has received a certificate signed by a director of that
Obligor setting out that person’s name, position and signature and confirming
the appointment, provided the Facility Agent has not received notice of
revocation of that appointment.

“Availability Period” means the Tranche A Availability Period, the Tranche B
Availability Period, the Tranche C Availability Period or the Tranche D
Availability Period.

“Base Rate” means:

 

  (a) the BBSY Base Rate in relation to Advances in Australian Dollars;

 

  (b) Eurolibor in relation to Advances in Euros;

 

  (c) Sterling LIBOR in relation to Advances in Sterling; and

 

  (d) US Dollar LIBOR in relation to Advances in US Dollars.

“BBSY Base Rate” for any period means the rate expressed as a percentage per
annum (rounded upwards if necessary to 4 decimal places) which is:

 

  (a) the average of the bid rates shown at approximately 10.10 am (Sydney time)
on page “BBSY” on the Reuters Screen on the first day of that period for a term
equal to or approximately equal to the period; or

 

  (b) if the Facility Agent is unable to determine the average rate in
accordance with paragraph (a) of this definition or the basis on which the bid
rates referred to in paragraph (a) of this definition changes and, in the
reasonable opinion of the Facility Agent, that rate ceases to reflect the
Financiers’ cost of funding to the same extent as at the date of this agreement,
the rate determined by the Facility Agent, acting reasonably, to be the
appropriate equivalent rate having regard to prevailing market conditions.

“Bill” has the meaning given to “bill of exchange” in the Bills of Exchange Act
1909 (Commonwealth), but does not include a cheque or payment order, and any
reference to the drawing, acceptance, indorsement or other dealing of or with a
Bill refers to a drawing, acceptance, indorsement or other dealing within the
meaning of that Act.

 

2



--------------------------------------------------------------------------------

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for business generally in Sydney and London.

“Commitment” in relation to a Financier means that Financier’s Tranche A
Commitment, Tranche B Commitment, Tranche C Commitment and Tranche D Commitment.

“Constitution” means the replaceable rules, constitution or combination of both
as those terms are used in section 134 of the Corporations Act or, in the case
of Obligors incorporated outside Australia, the relevant constitutional
documents of that Obligor.

“Controller” means, in relation to a person’s property:

 

  (a) a receiver or receiver and manager of that property; or

 

  (b) anyone else who (whether or not as agent for the person) is in possession,
or has control, of that property to enforce an Encumbrance.

“Corporations Act” means the Corporations Act 2001 (Cth).

“Current Assets” means the aggregate value of the current tangible assets of the
Group on a consolidated basis determined in accordance with Accepted Accounting
Practices.

“Deed of Variation” means the Deed of Variation relating to the Resmed Loan
Agreement dated 8 June 2006 between the Borrower and ResMed SAS.

“Default Interest Period” means, for an Unpaid Sum, a period of 30 days (or any
other period the Facility Agent selects) beginning on the day on which the
amount falls due, or on the last day of another Default Interest Period for that
Unpaid Sum.

“Default Rate” means, for any day in a Default Interest Period, the applicable
Prescribed Rate for that Default Interest Period plus 2%.

“Distribution” means:

 

  (a) any dividend, charge, interest, fee, payment or other distribution
(whether cash or assets) or redemption, repurchase, defeasance, retirement or
repayment on or in respect of any shares issued by any Obligor; or

 

  (b) any interest payment, any repayment or prepayment of any amount of
principal or any other payment in respect of any liability of any member of the
Group to any shareholder of the Borrower at any time in connection with any
Financial Liability.

“Drawdown Date” means the date on which an Advance is made.

“Drawdown Notice” means a notice given under clause 4 in the form of Schedule 4.

“EBITDA” means, for any period, the Operating Profit for that period before
taking into account Gross Interest payable or receivable by the members of the
Group, Tax on income and profits payable by the members of the Group,
depreciation and amortisation in respect of fixed assets, real property, and
plant and equipment, intangibles and exceptional and extraordinary items (and,
in the case of an operating loss, it shall be expressed as a negative amount),
but excluding stock-based compensation costs and/or costs arising from employee
share schemes, in each case, determined in accordance with, and by reference to,
the relevant financial statements delivered to the Facility Agent and Accepted
Accounting Practices including, without limitation, FASB Statement No. 123
(Accounting for Stock-Based Compensation).

“Effective Date” has the same meaning given to that term in the Amendment and
Restatement Agreement.

 

3



--------------------------------------------------------------------------------

“Encumbrance” means a mortgage, charge, pledge, lien, encumbrance, security
interest, title retention, preferential right, trust arrangement, contractual
right of set-off or any other security agreement or arrangement in favour of any
person.

“Equivalent” means, in relation to an amount specified in a particular currency
(the “first amount”), the net amount of any other currency which the Facility
Agent determines can be purchased with the first amount in the Australian
foreign exchange market at or about 11.00 am on the day on which the calculation
falls to be made for spot delivery.

“Euro” or “EUR” means the single currency of European Participating Member
States, and, in respect of all payments to be made under this agreement in
Euros, immediately available, freely transferable funds.

“Euro Amount” means, in relation to an Advance, the amount of that Advance in
Euros specified in the relevant Drawdown Notice.

“Eurolibor” means, for an Interest Period:

 

  (a) the rate determined by the Facility Agent to be the arithmetic mean,
expressed as a percentage per annum (rounded up (if necessary) to 4 decimal
places), of the rates for deposits in Euro quoted:

 

  (i) at or about 11.00 am (London time) 2 Business Days before the first day of
that Interest Period; and

 

  (ii) for a period equal or comparable to that Interest Period,

on the Reuters monitor system page “LIBOR 01” or any page which replaces that
page; or

 

  (b) where the page referred to in paragraph (a) is not available, or less than
2 rates are quoted on that page at that time, the rate determined by the
Facility Agent to be the arithmetic mean of the rates expressed as a percentage
per annum (rounded up (if necessary) to 4 decimal places), at which deposits:

 

  (i) denominated in Euro;

 

  (ii) for the same or for a comparable amount; and

 

  (iii) for a period equal or comparable to that Interest Period,

are offered to the Facility Agent by any two Reference Banks, in the interbank
market selected by it, at or about 11.00 am (local time in the place of that
market) 2 Business Days in the place of that market before the first day of that
Interest Period.

“European Participating Member States” means any member state of the European
Union that adopts or has adopted the Euro as its lawful currency in accordance
with legislation of the European Community relating to the Economic and Monetary
Union.

“Event of Default” has the meaning given in clause 18.1.

“Event of Insolvency” means:

 

  (a) a Controller, administrator or similar officer is appointed in respect of
a person or any asset of a person;

 

  (b) a liquidator or provisional liquidator is appointed in respect of a
corporation;

 

4



--------------------------------------------------------------------------------

  (c) any application (not being an application withdrawn or dismissed within 5
Business Days) is made to a court for an order, or an order is made, or a
meeting is convened, or a resolution is passed, for the purpose of:

 

  (i) appointing a person referred to in paragraph (a) or (b) other than under a
solvent scheme of arrangement pursuant to Part 5.1 of the Corporations Act;

 

  (ii) winding up or dissolving a corporation; or

 

  (iii) proposing or implementing a scheme of arrangement;

 

  (d) a moratorium of any debts of a person or any other assignment, composition
or arrangement (formal or informal) with a person’s creditors or any similar
proceeding or arrangement by which the assets of a person are subjected
conditionally or unconditionally to the control of that person’s creditors or a
trustee, is ordered, declared or agreed to, or is applied for and the
application is not withdrawn or dismissed within 5 Business Days;

 

  (e) any writ of execution, garnishee order, mareva injunction or similar
order, attachment, distress or other process is made, levied or issued against
or in relation to any asset of a person;

 

  (f) a person becomes, or admits in writing that it is, or is declared to be or
is taken under any applicable law to be, insolvent or unable to pay its debts;
or

 

  (g) anything analogous to anything referred to in paragraphs (a) to
(f) inclusive of this definition, or which has a substantially similar effect,
occurs with respect to a person under any other law.

“Excluded Taxes” means any Taxes imposed by any jurisdiction on the overall net
income of a Finance Party as a consequence of the Finance Party being a resident
of or organised or doing business in that jurisdiction.

“Facilities” means the Tranche A Facility, the Tranche B Facility, the Tranche C
Facility and the Tranche D Facility.

“Facility Agent” means HSBC Bank Australia Limited, or if HSBC Bank Australia
Limited has been replaced, the successor appointed under clause 21.22.

“Facility Office” in respect of a Financier means the address of that Financier
specified in Schedule 1 or in the Substitution Certificate or other document by
which it became a party to or acquired rights under this agreement or, subject
to clause 25.5(b), any other address as notified by that Financier to the
Facility Agent (by not less than 5 Business Days’ notice) as the address through
which it will perform its obligations under this agreement.

“FASB” means the Financial Accounting Standards Board in the United States of
America.

“Fee Letters” means the Agency Fee Letter and the Upfront Fee Letter.

“Final Termination Date” means 8 June 2011.

“Finance Documents” means:

 

  (a) this agreement;

 

  (b) any Substitution Certificate;

 

5



--------------------------------------------------------------------------------

  (c) the Security Trust Deed;

 

  (d) the Working Capital Agreements;

 

  (e) any Hedge Agreement;

 

  (f) the Deed of Variation;

 

  (g) each Security;

 

  (h) each Fee Letter;

 

  (i) the Guarantor Consent Deeds;

 

  (j) the Amendment and Restatement Agreement;

 

  (k) any document that amends, supplements, replaces or novates any of the
above; and

 

  (l) any other document as agreed by the Borrower and the Facility Agent to be
a Finance Document for the purposes of this agreement.

“Finance Party” means any Financier, the Facility Agent, the Security Trustee,
any Hedge Counterparty and the Working Capital Financiers.

“Financial Liability” means an obligation (whether present or future, actual or
contingent) to pay or deliver any money or commodity under or in respect of any
financial accommodation including under or in respect of any:

 

  (a) money borrowed or raised;

 

  (b) redeemable or repurchaseable share or stock;

 

  (c) bill of exchange, promissory note or other financial instrument (whether
or not transferable or negotiable);

 

  (d) put option or buyback or discounting arrangement in respect of any
property;

 

  (e) lease, licence or other arrangement in respect of any property entered
into primarily to raise finance or to finance the acquisition of that property
(other than a lease, licence or arrangement which may be accounted for as an
operating lease under applicable generally accepted accounting principles);

 

  (f) hire purchase or deferred payment obligation for any property or service;

 

  (g) interest or currency swap or hedge arrangement, financial option, futures
contract or analogous transaction; or

 

  (h) arrangement which achieves the same or a similar commercial effect as or
to any of the above,

and any guarantee (including any guarantee and indemnity, indemnity, letter of
credit, performance bond, acceptance or endorsement) of any Financial Liability
of another person. It does not include any extended payment terms for the supply
of goods and services entered into by the Borrower in the ordinary course of its
ordinary business.

“Financial Ratio” means (individually and collectively) the ratios and covenants
set out in clause 17.

 

6



--------------------------------------------------------------------------------

“Financial Year” means each 12 month period ending on any 30 June.

“Financier” means:

 

  (a) any Original Financier; and

 

  (b) any person to which rights and/or obligations under the Finance Documents
are assigned or transferred under clause 25 and which agrees to be a “Financier”
or which assumes rights and obligations pursuant to a Substitution Certificate,

provided that on:

 

  (i) termination in full of all the Commitments of any Financier; and

 

  (ii) irrevocable payment in full of all amounts which may be or become payable
to that Financier under the Finance Documents,

that Financier will cease to be a Financier.

“Gearing Ratio” means, in respect of any Twelve-Month Period, the ratio of Total
Debt to EBITDA during that period.

“Government Authority” means any government or any governmental or semi
governmental entity, authority, agency, commission, corporation or body
(including those constituted or formed under any Statute), local government
authority, administrative or judicial body or tribunal or stock exchange.

“Gross Interest” means, for any period, the aggregate amount of interest,
amounts in the nature of interest and other fees of, or associated with, Total
Debt that has been paid, incurred or accrued due for payment by the Group during
that period calculated in accordance with Accepted Accounting Practices.

“Group” means the Parent and its Subsidiaries.

“Group Company” means any member of the Group.

“GST” means any goods and services tax, consumption tax, value added tax or any
similar tax, impost or duty.

“GST Liability” has the meaning given in clause 24.2.

“Guarantees” means the International Guarantee, the US Guarantee and all other
guarantees required to be entered into pursuant to clause 16.5 and clause 17.2.

“Guarantor” means an Original Guarantor and an Additional Guarantor.

“Guarantor Consent Deeds” has the same meaning as in the Amendment and
Restatement Agreement.

“Hedge Agreement” means the 2002 ISDA Master Agreement dated 16 August 2006 and
entered into between The HongKong and Shanghai Banking Corporation Limited and
the Borrower (including all transactions and confirmations entered into under
it) and any other interest rate hedge agreement or other hedge agreement
(including any master agreement, any schedule thereto and any transaction or
confirmation under it) entered into by the Borrower with a Hedge Counterparty in
relation to hedging arrangements under or related to this agreement.

 

7



--------------------------------------------------------------------------------

“Hedge Counterparty” means The HongKong and Shanghai Banking Corporation Limited
and any other entity nominated by the Facility Agent.

“HSBC Entities” means HSBC Bank plc, its Subsidiaries and affiliates.

“Insolvency Provision” means any law relating to insolvency, sequestration,
liquidation, winding up or bankruptcy (including any law relating to the
avoidance of conveyances in fraud of creditors or of preferences and any law
under which a liquidator or trustee in bankruptcy may set aside or avoid
transactions) and any provision of any agreement, arrangement or scheme, formal
or informal, relating to the administration of any of the assets of any person.

“Intercompany Loans” means:

 

  (a) any Financial Liabilities owed by the Borrower to:

 

  (i) ResMed NZ Limited AK/955498;

 

  (ii) ResMed Holdings Limited ABN 28 0003 765 133 in its own capacity; or

 

  (iii) ResMed EAP; and

 

  (b) any Financial Liabilities owed by:

 

  (i) ResMed (UK) Limited;

 

  (ii) ResMed Inc, Australian Branch ABN 46 064 514 852;

 

  (iii) ResMed Asia Pacific Limited ABN 86 070 076 470;

 

  (iv) ResMed Holdings Limited as trustee of the ResMed Property Trust;

 

  (v) ResMed (R&D) Limited ABN 42 087 053 969; or

 

  (vi) the Parent,

to the Borrower.

“Interest Coverage Ratio” means, in respect of a Twelve-Month Period, the ratio
of EBITDA to Gross Interest during that Twelve-Month Period.

“Interest Period” means, in relation to an Advance, each period determined in
accordance with clauses 7.1 and 7.2 and, in relation to an Unpaid Sum, each
period determined in accordance with clause 8.1.

“Interest Period Quotation Date” means two Business Days before the first day of
an Interest Period.

“International Guarantee” means the guarantee and indemnity dated 8 June 2006
between the Borrower, ResMed SAS, ResMed GmbH & Co. KG, ResMed (UK) Limited,
Take Air Medical Handels-GmbH and the Security Trustee as amended on or about
the Effective Date pursuant to the Guarantor Consent Deed in relation to the
International Guarantee.

“Joint Venture” means any form of joint venture, whether a company,
unincorporated entity, undertaking, association, partnership or other similar
entity.

“LIBOR Quotation Date” means, in relation to any period for which LIBOR is to be
determined, the date on which quotations are customarily provided by leading
banks in the London interbank market for deposits in the relevant currency for
delivery on the first day of that period.

 

8



--------------------------------------------------------------------------------

“Majority Financiers” means at any time:

 

 

(a)

during any period no Advances are outstanding, Financiers the aggregate of whose
Commitments at the relevant time represent by value more than 66 2/3% of the
Total Commitments at that time;

 

 

(b)

during any period any Advance is outstanding but no Event of Default subsists,
Financiers the aggregate of whose participation in the Advances then outstanding
represent by value more than 66 2/3% of the aggregate of all the Advances then
outstanding; or

 

 

(c)

during any period any Advance is outstanding and an Event of Default subsists,
Financiers the aggregate of whose participation in Advances then outstanding
represents by value more than 66 2/3% of the aggregate of all of the Advances at
that time,

whether or not a majority of Financiers by number.

“Margin” means:

 

  (a) if the Gearing Ratio is less than or equal to 1.80:1:

 

  (i) in relation to Tranches A,B and D, 0.80 per cent per annum; and

 

  (ii) in relation to Tranche C, 0.70 per cent per annum;

 

  (b) if the Gearing Ratio is greater than 1.80:1:

 

  (i) in relation to Tranches A,B and D, 0.90 per cent per annum; and

 

  (ii) in relation to Tranche C, 0.80 per cent per annum,

in each case with the Gearing Ratio being calculated by the Facility Agent by
reference to the latest Accounts received by the Facility Agent under clause
16.2 prior to the Interest Period Quotation Date. If for any reason the Facility
Agent is unable to calculate the Gearing Ratio (including because the Facility
Agent has not received the required Accounts) the Margin will be 0.90 per cent
per annum for Tranches A,B and D and 0.80 per cent per annum for Tranche C. The
parties agree that any change in the Margin will only take effect from the first
day of the next Interest Period and that the Margin may not change within an
Interest Period.

“Material Adverse Effect” means, in respect of a person, a material adverse
effect in the reasonable opinion of the Facility Agent on:

 

  (a) its business, property or financial condition;

 

  (b) its ability to perform its obligations under a Finance Document; or

 

  (c) the effectiveness or priority of any Security given by it.

“Material Authorisation” in relation to an Obligor means any Authorisation
required to be obtained by it in accordance with clause 16.1(d).

“Net Income” means, for any period, the net profit (or losses) after Tax of the
Group for such period as determined in accordance with, and by reference to, the
relevant financial statements delivered to the Facility Agent and Accepted
Accounting Practices.

 

9



--------------------------------------------------------------------------------

“Net Profit After Tax” has the same meaning given to that term under generally
accepted accounting principles in Australia consistently applied.

“Obligations” means all the liabilities and obligations of any Obligor to any
Finance Party under or by reason of any Finance Document and includes any
liabilities or obligations which:

 

  (a) are liquidated or unliquidated;

 

  (b) are present, prospective or contingent;

 

  (c) are in existence before or come into existence on or after the date of
this agreement;

 

  (d) relate to the payment of money or the performance or omission of any act;

 

  (e) sound in damages only; or

 

  (f) accrue as a result of any Event of Default,

and irrespective of:

 

  (g) whether any Obligor is liable or obligated solely, jointly or jointly and
severally with another person;

 

  (h) the circumstances in which any Finance Party comes to be owed each
liability or obligation, including any assignment of any liability or
obligation; or

 

  (i) the capacity in which any Obligor and any Finance Party comes to owe or to
be owed that liability or obligation.

“Obligor” means (without duplication) the Borrower, each borrower under each
Working Capital Agreement, each Guarantor and any other member of the Group
which has been required to provide (whether or not it has yet entered into)
Security.

“Operating Profit” means for any period, the operating profit on ordinary
activities of the Group determined in accordance with, and by reference to, the
relevant financial statements delivered to the Facility Agent and Accepted
Accounting Practices.

“Original Guarantor” means each person listed in Schedule 2.

“Original Security” means:

 

  (a) the International Guarantee;

 

  (b) the US Guarantee; and

 

  (c) the Pledge.

“Parent” means ResMed Inc, a US corporation incorporated in Delaware.

“Permitted Currency” means:

 

  (a) Euros, in relation to Tranche A;

 

  (b) Australian Dollars, United States Dollars, Euros and Sterling, in relation
to Tranche B;

 

  (c) Australian Dollars, United States Dollars and Euros, in relation to
Tranche C; and

 

  (d) United States Dollars in relation to Tranche D.

 

10



--------------------------------------------------------------------------------

“Permitted Encumbrances” in respect of any Obligor means:

 

  (a) any Encumbrance created under the Security;

 

  (b) the UBOC Security;

 

  (c) the UK Security;

 

  (d) the rent deposit deed (relating to the lower ground floor premises at 8
Wimpole Street, London W1) dated 18 January 2006 and executed by ResMed (UK)
Limited in favour of Wimpole House Limited and all other rent deposit deeds
executed by ResMed (UK) Limited in relation to leases of premises in the United
Kingdom, provided that the aggregate of the amounts secured under all the rent
deposit deeds does not exceed GBP 250,000;

 

  (e) in respect of ResMed Inc. and ResMed Corp.:

 

  (i) inchoate liens incident to construction on or maintenance of property; or
liens incident to construction on or maintenance of property now or hereafter
filed of record for which adequate reserves have been set aside (or deposits
made pursuant to applicable law) and which are being contested in good faith by
appropriate proceedings and have not proceeded to judgment, provided that, by
reason of non-payment of the obligations secured by such liens, no such property
is subject to a material impending risk of loss or forfeiture;

 

  (ii) liens for taxes and assessments on property which are not yet past due;
or liens for taxes and assessments on property for which adequate reserves have
been set aside (to the extent required by the Accepted Accounting Practices) and
are being contested in good faith by appropriate proceedings and have not
proceeded to judgment, provided that, by reason of nonpayment of the obligations
secured by such liens, no such property is subject to a material impending risk
of loss or forfeiture;

 

  (iii) defects and irregularities in title to any property which in the
aggregate do not materially impair the fair market value or use of the property
for the purposes for which it is or may reasonably be expected to be held;

 

  (iv) easements, exceptions, reservations, or other agreements for the purpose
of pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, drainage, irrigation, water, and
sewerage purposes, dikes, canals, ditches, and other like purposes affecting
property which in the aggregate do not materially burden or impair the fair
market value or use of such property for the purposes for which it is or may
reasonably be expected to be held;

 

  (v) rights reserved to or vested in any Government Authority to control or
regulate, or obligations or duties to any Government Authority with respect to,
the use of any property, excluding any consensual arrangements with any
Government Authority (other than those in existence on the date hereof, if any)
which individually or in the aggregate, are not reasonably expected to have a
Material Adverse Effect on such Obligor;

 

  (vi) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of property;

 

11



--------------------------------------------------------------------------------

  (vii) statutory liens, other than those described in paragraphs (i) or
(ii) above, arising in the ordinary course of business with respect to
obligations which are not delinquent or are being contested in good faith,
provided that, if delinquent, adequate reserves have been set aside with respect
thereto (to the extent required by the Accepted Accounting Practices) and, by
reason of nonpayment, no property is subject to a material impending risk of
loss or forfeiture;

 

  (viii) rights of tenants under leases and rental agreements covering property
entered into in the ordinary course of business of the person owning such
property;

 

  (ix) liens consisting of pledges or deposits to secure obligations under
workers’ compensation laws or similar legislation, including liens of judgments
thereunder which are not currently dischargeable; and

 

  (x) liens consisting of deposits of property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor),

provided that the aggregate of the amounts secured under the above categories of
Permitted Encumbrance will not exceed USD 1,000,000;

 

  (f) any other lien that arises by operation of law in the ordinary course of
ordinary business, where the amount secured is not overdue or is being contested
in good faith; or

 

  (g) any Encumbrance otherwise approved by the Facility Agent.

“Pledge” means the French law document titled Pledge Agreement over Financial
Instruments Account dated on or about the Effective Date and executed by ResMed
SAS in favour of HSBC Bank Australia Limited as security agent and others,
creating a pledge over ResMed SAS’s shares in SAIME.

“Potential Event of Default” means any event or circumstance which, with the
passage of time or the giving of notice or both, would become an Event of
Default.

“Power” means any right, power, authority, discretion, remedy or privilege.

“Prescribed Rate” for each Interest Period means the aggregate of the Margin
and:

 

  (a) the BBSY Base Rate for Advances in Australian Dollars;

 

  (b) Eurolibor for Advances in Euros;

 

  (c) US Dollar LIBOR for Advances in US Dollars;

 

  (d) Sterling LIBOR for Advances in Sterling,

in each case in relation to that Interest Period.

“Previous Facility Agreement” means the syndicated facility agreement dated
16 May 2005 between the Borrower and HSBC Bank Australia Limited as initial
lender, facility agent and security trustee.

“Reference Banks” means HSBC Bank plc, Barclays Bank plc and Lloyds TSB Bank plc
or any other banks or financial institutions determined by the Facility Agent
from time to time in consultation with the Borrower.

 

12



--------------------------------------------------------------------------------

“Related Body Corporate” has the meaning given in section 9 of the Corporations
Act, but on the basis that “Subsidiary” for the purposes of that definition has
the meaning given in this agreement.

“Repayment Date” means any date on which the Borrower is required to make a
payment under clause 6.1(a) or 6.3.

“ResMed Corp.” means ResMed Corp., a US corporation incorporated in Minnesota,
having its principal office at 14040 Danielson Street, Poway, CA 92064 USA.

“ResMed EAP” means ResMed EAP, a US corporation incorporated in Delaware.

“ResMed GmbH & Co. KG” means ResMed GmbH & Co. KG, a limited liability company
incorporated in Germany having its seat in Martinsried (Municipality of
Planegg), registered in the commercial register of the local court of Munich
under HRA 85330.

“ResMed Holdings Limited” means ResMed Holdings Limited ABN 28 003 765 133,
whose registered office is at 1 Elizabeth Macarthur Drive, Bella Vista, NSW
2153.

“Resmed Loan Agreement” means the Intercompany Loan Agreement dated 13 May 2005
between the Borrower (as lender) and ResMed SAS (as borrower).

“ResMed Property Trust” means the trust constituted pursuant to a deed entitled
“The ResMed Property Trust Deed” dated 7 August 1997 and entered into between
ResMed Holdings Limited ACN 003 765 133 as trustee and the Borrower as initial
unit holder.

“ResMed SAS” means ResMed SAS, a limited company incorporated under the laws of
France with a share capital of EUR46,050,000, whose registered office is at Parc
Technologique de Lyon, 292 Allee Jacques Monod, 69791 Saint Priest Cedex, France
registered with the Registry of Commerce and Companies of Lyon under single
identification number 407 775 170.

“ResMed (UK) Limited” means ResMed (UK) Limited, incorporated in England with
company registration number 02863553, whose registered office is at 96 Milton
Park, Abingdon, Oxfordshire, OX14 4RY.

“SAIME” means SAIME a limited company (société par actions simplifiée) organised
and existing under the laws of France, with a share capital of EUR 7,890,000,
whose registered office is situated at 25, avenue de l’Etain, 77176 Savigny le
Temple, registered with the Registry of Commerce and Companies of Melun under
single identification number 451 683 536 RCS Melun.

“Security” means the Original Security and all other Encumbrances held by the
Security Trustee at any time for the due satisfaction of the Obligations.

“Security Trust Deed” means the security trust deed dated 9 May 2006 and entered
into between the Borrower and the Security Trustee.

“Security Trustee” means HSBC Bank Australia Limited, or if HSBC Bank Australia
Limited has been replaced, the successor appointed under the Security Trust
Deed.

“Semi-Annual Date” means 30 June and 31 December in each year.

“Semi-Annual Period” means each six-month period commencing on a Semi-Annual
Date and ending on the next Semi-Annual Date.

“Statute” means any legislation of any Parliament or of any State or Territory
of any jurisdiction in force at any time, and any rule, regulation, ordinance,
by-law, statutory instrument, order or notice at any time made under that
legislation and, in each case, any consolidations, amendments, re-enactments and
replacements.

 

13



--------------------------------------------------------------------------------

“Sterling” or “GBP” means the lawful currency for the time being of the United
Kingdom; and, in respect of all payments to be made under this agreement in
Sterling, immediately available, freely transferable funds.

“Sterling LIBOR”, in relation to an Interest Period or any other period, means:

 

  (a) the British Bankers Association Interest Settlement Rate displayed on the
appropriate page of the Reuters screen; or

 

  (b) if the relevant page is replaced or the service ceases to be available,
another page or service displaying the appropriate rate as the Facility Agent
(after consultation with the Borrower and the Financiers) may specify; or

 

  (c) if no such rate is available, the arithmetic mean (rounded upwards to four
decimal places) of the rates quoted by the Reference Banks to leading banks in
the London interbank market,

and in all cases, the rate will be established as at 11.00 am on the LIBOR
Quotation Date for the offering of deposits in Sterling and for the period
requested.

“Subsidiary” in relation to any person, has the meaning given in the
Corporations Act but as if “body corporate” included any person and for the
purposes of which any beneficial interests will be deemed shares. A reference to
a subsidiary in relation to the Borrower also includes the Resmed Property
Trust.

“Substitution Certificate” means a certificate substantially in the form of
Schedule 5 completed and entered into in accordance with clause 25.4, and a
reference to “substitutes” will be construed as references to a person becoming
party to this agreement under any Substitution Certificate.

“Take Air Medical Handels-GmbH” means Take Air Medical Handels-GmbH a limited
liability company (Gesellschaft mit beschränkter Haftung) incorporated under the
laws of Germany, registered with the commercial register of the Local Court of
Achim in Germany under HRB 5506, dated 17 May 2005.

“Tangible Net Worth” means, in respect of the Group (on a consolidated basis) at
any time, the aggregate of tangible fixed assets and Current Assets at that time
less all current liabilities and all long term liabilities (including, without
limitation, contingent liabilities) at that time.

“Tax” means all taxes, levies, imposts, deductions, charges and withholdings
assessed, imposed, collected, or withheld under any legislation and, in each
case, all interest, fines, penalties, charges, fees or other amounts in respect
of them.

“Total Commitments” means the aggregate of the Total Tranche A Commitments, the
Total Tranche B Commitments, the Total Tranche C Commitments and the Total
Tranche D Commitments.

“Total Debt” means, for a period, in respect of the Group, the aggregate
principal amount of all Financial Liabilities to entities outside the Group
which is interest bearing (including but not limited to, interest on convertible
notes, redeemable preference shares and any amounts payable in relation to any
finance lease which is treated as interest) on a consolidated basis, but
excluding the Intercompany Loans.

 

14



--------------------------------------------------------------------------------

“Total Tranche A Commitments” means, at any time, the aggregate of the Tranche A
Commitments at that time.

“Total Tranche B Commitments” means, at any time, the aggregate of the Tranche B
Commitments at that time.

“Total Tranche C Commitments” means, at any time, the aggregate of the Tranche C
Commitments at that time.

“Total Tranche D Commitments” means, at any time, the aggregate of the Tranche D
Commitments at that time.

“Tranche A Advance” means any loan under the Tranche A Facility or, where the
context requires, the principal amount of that loan outstanding.

“Tranche A Availability Period” means the period from and including the date of
this agreement to the close of business on 30 June 2006.

“Tranche A Commitment” in relation to a Financier means the amount set out
against that Financier’s name in Schedule 1 as its Tranche A Commitment or in
the Substitution Certificate or other document by which it became a party to or
acquired rights under this agreement, in any case as reduced or increased by
substitution or transfer under clause 25 and any Substitution Certificate to
which the Financier is a party, to the extent not cancelled or reduced under
this agreement.

“Tranche A Facility” means the EUR 37,750,000 term loan facility made available
under this agreement as referred to in clause 2.1(a).

“Tranche A Facility Reduction Date” means each date for reduction of the Tranche
A Commitment and the Total Commitments under clause 5.5 and (if necessary)
repayment of the Tranche A Advances under clause 6.1.

“Tranche A Termination Date” means the earlier of:

 

  (a) the Final Termination Date; and

 

  (b) any date on which the Tranche A Facility is terminated or cancelled in
accordance with this agreement.

“Tranche B Advance” means any loan under the Tranche B Facility or, where the
context requires, the principal amount of that loan outstanding.

“Tranche B Availability Period” means the period from and including the date of
this agreement to the close of business on the Business Day prior to the Final
Termination Date.

“Tranche B Commitment” in relation to a Financier means the amount set out
against that Financier’s name in Schedule 1 as its Tranche B Commitment or in
the Substitution Certificate or other document by which it became a party to or
acquired rights under this agreement, in any case as reduced or increased by
substitution or transfer under clause 25 and any Substitution Certificate to
which the Financier is a party, to the extent not cancelled or reduced under
this agreement.

“Tranche B Facility” means the USD 15,000,000 term loan facility made available
under this agreement as referred to in clause 2.1(b).

“Tranche B Termination Date” means the earlier of:

 

  (a) the Final Termination Date; and

 

15



--------------------------------------------------------------------------------

  (b) any date on which the Tranche B Facility is terminated or cancelled in
accordance with this agreement.

“Tranche C Advance” means any loan under the Tranche C Facility or, where the
context requires, the principal amount of that loan outstanding.

“Tranche C Availability Period” means the period from and including the date of
this agreement to the close of business on 30 June 2006.

“Tranche C Commitment” in relation to a Financier means the amount set out
against the Financier’s name in Schedule 1 as its Tranche C Commitment or in the
Substitution Certificate or other document by which it became a party to or
acquired rights under this agreement, in any case as reduced or increased by
substitution or transfer under clause 25 and any Substitution Certificate to
which the Financier is a party, to the extent not cancelled or reduced under
this agreement.

“Tranche C Facility” means the USD 30,000,000 term loan facility made available
under this agreement as referred to in clause 2.1(c).

“Tranche C Termination Date” means the earlier of:

 

  (a) 8 June 2009; and

 

  (b) any date on which the Tranche C Facility is terminated or cancelled in
accordance with this agreement.

“Tranche D Advance” means any loan under the Tranche D Facility or, where the
context requires, the principal amount of that loan outstanding.

“Tranche D Availability Period” means the period from the Effective Date to the
close of business on the Business Day before the Tranche D Termination Date.

“Tranche D Commitment” in relation to a Financier means the amount set out
against that Financier’s name in Schedule 1 as its Tranche D Commitment or in
the Substitution Certificate or other document by which it became a party to or
acquired rights under this agreement, in any case as reduced or increased by
substitution or transfer under clause 25 and any Substitution Certificate to
which the Financier is a party, to the extent not cancelled or reduced under
this agreement.

“Tranche D Facility” means the USD 50,000,000 term loan facility made available
under this agreement as referred to in clause 2.1(d).

“Tranche D Termination Date” means the earlier of:

 

  (a) the date falling 12 months after the Effective Date;

 

  (b) the date on which the Borrower (or one of its Related Body Corporates)
receives any proceeds from a debt capital markets raising (including without
limitation, under any bond or note issue or under any form of private
placement); and

 

  (c) any date on which the Tranche D Facility is terminated or cancelled in
accordance with this agreement.

“Twelve-Month Period” means a period of twelve calendar months ending on a
Semi-Annual Date.

 

16



--------------------------------------------------------------------------------

“UBOC Facilities” means the facilities provided by Union Bank of California,
N.A. and other lenders to ResMed Corp., ResMed EAP Holdings Inc. and Servo
Magnetics Inc. pursuant to the UBOC Loan Agreement.

“UBOC Loan Agreement” means the second amended and restated revolving loan
agreement dated 1 March 2006 and entered into between ResMed Corp., ResMed EAP
Holdings Inc. and Servo Magnetics Inc. as borrowers, the Parent as guarantor,
the lenders named therein and Union Bank of California, N.A. as administrative
agent.

“UBOC Security” means all encumbrances created under or pursuant to the
“Collateral Documents”, as defined in the UBOC Loan Agreement as at 8 June 2006,
or parallel security documents (if any) under any replacement facility in
accordance with clause 16.3(b)(iv).

“UK Security” means all encumbrances created under or pursuant to the Agreement
for the Purchase of Debts as at the Effective Date provided they do not secure a
principal amount greater than GBP 5,000,000.

“Upfront Fee Letter” means the letter dated on or about 8 June 2006 from the
Facility Agent to the Borrower, as accepted by the Borrower, setting out certain
upfront fees payable by the Borrower referred to in clause 10.1.

“Unpaid Sum” means any sum due and payable by an Obligor under the Finance
Documents but unpaid.

“US Dollars” or “USD” means the lawful currency of the United States of America;
and, in respect of all payments to be made under this agreement in US Dollars,
funds which are for same day settlement in the New York Clearing House Interbank
Payments System (or such other funds as may at the relevant time be customary
for the settlement of international banking transactions denominated in US
Dollars).

“US Dollar Amount” means, in relation to an Advance, the amount of that Advance
in US Dollars specified in the relevant Drawdown Notice.

“US Dollar LIBOR”, in relation to an Interest Period or any other period, means:

 

  (a) the British Bankers Association Interest Settlement Rate displayed on the
appropriate page of the Reuters screen; or

 

  (b) if the relevant page is replaced or the service ceases to be available,
another page or service displaying the appropriate rate as the Facility Agent
(after consultation with the Borrower and the Financiers) may specify; or

 

  (c) if no such rate is available, the arithmetic mean (rounded upwards to four
decimal places) of the rates quoted by the Reference Banks to leading banks in
the London interbank market,

and in all cases, the rate will be established as at 11.00 am on the LIBOR
Quotation Date for the offering of deposits in US Dollars and for the period
requested.

“US Guarantee” means the guarantee and indemnity dated 8 June 2006 between the
Parent, ResMed Corp., the Borrower and the Security Trustee.

“Working Capital Agreements” means:

 

  (a) the working capital agreement dated 8 June 2006 and entered into between
the Borrower and HSBC Bank Australia Limited;

 

17



--------------------------------------------------------------------------------

  (b) the working capital agreement dated 8 June 2006 entered into between
ResMed (UK) Limited as borrower and HSBC Bank plc as lender relating to the
provision of working capital facilities to ResMed (UK) Limited;

 

  (c) any agreement from time to time entered into between ResMed SAS as
borrower and HSBC France as lender relating to the provision of working capital
facilities to ResMed SAS;

 

  (d) any agreement from time to time entered into between ResMed GmbH & Co. KG
as borrower and HSBC Trinkaus & Burkhardt KgaA as lender relating to the
provision of working capital facilities to ResMed GmbH & Co. KG; and

 

  (e) any other agreement from time to time entered into between any Group
Company and any HSBC Entity pursuant to which working capital facilities are
provided by the HSBC Entity to the Group Company.

“Working Capital Financier” means any lender or financier under any Working
Capital Agreement.

 

1.2 Interpretation

In this agreement:

 

  (a) headings are for convenience only and do not affect interpretation;

and unless the context indicates a contrary intention:

 

  (b) “person” includes an individual, the estate of an individual, a
corporation, a Government Authority, an association, a Joint Venture and a
trust;

 

  (c) a reference to a party includes that party’s executors, administrators,
successors and permitted assigns, including persons taking by way of novation
and, in the case of a trustee, includes a substituted or an additional trustee;

 

  (d) a reference to a document (including any Finance Document) is to that
document as varied, novated, ratified, replaced or restated from time to time;

 

  (e) a reference to a law includes any law, Statute and official directive of
any Government Authority;

 

  (f) a word importing the singular includes the plural (and vice versa), and a
word indicating a gender includes every other gender;

 

  (g) a reference to a party, clause or schedule is a reference to a party,
clause or schedule to or of this agreement, and a reference to this agreement
includes all schedules to it;

 

  (h) if a word or phrase is given a defined meaning, any other part of speech
or grammatical form of that word or phrase has a corresponding meaning;

 

  (i) “includes” in any form is not a word of limitation;

 

  (j) all accounting terms used in this agreement have the meaning given to them
under Accepted Accounting Practices;

 

  (k) if the day on or which a person must do something under this agreement is
not a Business Day:

 

  (i) if the act involves a payment that is due on demand, the person must do it
on or by the next Business Day; and

 

18



--------------------------------------------------------------------------------

  (ii) in any other case, the person must do it on or by the previous Business
Day;

 

  (l) a reference to a “month” is, where that month is the last month to occur
in any period, a reference to a period starting on the relevant date in a
calendar month and ending on the numerically corresponding day in the next
calendar month, except that if there is no numerically corresponding day in the
next calendar month, the period will end on the last Business Day in that
calendar month; and

 

  (m) a reference to “subsists” or any similar expression in relation to an
Event of Default or a Potential Event of Default indicates an Event of Default
or Potential Event of Default which has not been remedied or waived in
accordance with the terms of the Finance Documents.

 

1.3 Joint and several liability

The expression Obligor refers to each person identified as an Obligor, and the
obligations of the Obligors under this agreement bind them, jointly and
severally.

 

1.4 Working Capital Agreements

The parties agree that, for the purposes of clauses 11, 12, 21, 22 and 23, each
reference to Finance Document shall exclude the Working Capital Agreements.

 

2. The Facilities

 

2.1 Facilities

Subject to the terms of this agreement and in reliance on the representations
and warranties set out in clause 15 and in the Security, the Financiers grant to
the Borrower the following facilities:

 

  (a) (Tranche A Facility): a term loan facility under which the Financiers when
requested by the Borrower under a Drawdown Notice will make Tranche A Advances
in Euros to the Borrower during the Tranche A Availability Period in an
aggregate amount not exceeding the Total Tranche A Commitments;

 

  (b) (Tranche B Facility): a term loan facility under which the Financiers when
requested by the Borrower under a Drawdown Notice will make Tranche B Advances
in Australian Dollars, US Dollars, Euros or Sterling to the Borrower during the
Tranche B Availability Period in an aggregate amount not exceeding the Total
Tranche B Commitments;

 

  (c) (Tranche C Facility): a term loan facility under which the Financiers when
requested by the Borrower under a Drawdown Notice will make Tranche C Advances
in Australian Dollars, US Dollars or Euros to the Borrower during the Tranche C
Availability Period in an aggregate amount not exceeding the Total Tranche C
Commitments; and

 

  (d) (Tranche D Facility): a term loan facility under which the Financiers when
requested by the Borrower under a Drawdown Notice will make Tranche D Advances
in US Dollars to the Borrower during the Tranche D Availability Period in an
aggregate amount not exceeding the Total Tranche D Commitments.

 

19



--------------------------------------------------------------------------------

2.2 Financiers’ Commitments

No Financier is obliged to participate in the making of:

 

  (a) (Tranche A Advances): a Tranche A Advance if to do so would cause the
aggregate of its participation in Tranche A Advances outstanding under this
agreement to exceed its Tranche A Commitment;

 

  (b) (Tranche B Advances): a Tranche B Advance if to do so would cause the
aggregate of its participation in the Tranche B Advances outstanding under this
agreement to exceed its Tranche B Commitment;

 

  (c) (Tranche C Advances): a Tranche C Advance if to do so would cause the
aggregate of its participation in the Tranche C Advances outstanding under this
agreement to exceed its Tranche C Commitment; and

 

  (d) (Tranche D Advances): a Tranche D Advance if to do so would cause the
aggregate of its participation in the Tranche D Advances outstanding under this
agreement to exceed its Tranche D Commitment.

 

2.3 Several obligations

The obligations of each Finance Party under the Finance Documents are several.
The failure of a Finance Party to perform its obligations under the Finance
Documents will not relieve any other Finance Party or any Obligor of any of its
respective obligations or responsibilities under the Finance Documents. No
Finance Party will be responsible for the obligations of any other Finance Party
under any Finance Document.

 

2.4 Separate and independent rights

The rights of each Finance Party under the Finance Documents are separate and
independent rights. Any amount owing under the Finance Documents to any Finance
Party by an Obligor constitutes a separate and independent debt which, subject
to the terms of the Finance Documents, may be separately enforced by that
Finance Party.

 

2.5 Purpose

 

  (a) The Tranche A Facility may only be used for the purpose of repaying all
amounts outstanding under the Previous Facility Agreement.

 

  (b) The Tranche B Facility may only be used for the purpose of financing
capital expenditure and other acquisitions of assets by the Group, which have
been approved by the Facility Agent (acting on the instructions of all the
Financiers).

 

  (c) The Tranche C Facility may only be used for the purpose of the payment by
the Borrower of a special dividend to ResMed Holdings Limited, which will
ultimately be paid to the Parent.

 

  (d) The Tranche D Facility may only be used for the general corporate purposes
of the Group.

 

  (e) No Finance Party is bound to monitor or verify the application of any
Advance and no Finance Party will have any liability to any person arising from
a failure by the Borrower to use an Advance for a purpose specified in this
clause 2.5.

 

20



--------------------------------------------------------------------------------

2.6 Termination

 

  (a) The Tranche A Facility terminates on the Tranche A Termination Date.

 

  (b) The Tranche B Facility terminates on the Tranche B Termination Date.

 

  (c) The Tranche C Facility terminates on the Tranche C Termination Date.

 

  (d) The Tranche D Facility terminates on the Tranche D Termination Date.

 

3. Conditions precedent

 

3.1 Conditions precedent to the first Advance

The obligations of the Financiers to make the first Advance available to the
Borrower under this agreement are subject to the Facility Agent being satisfied
that on the first Drawdown Date:

 

  (a) (Documents): the Facility Agent has first received all of the documents
listed in Schedule 3 in form and substance reasonably satisfactory to it; and

 

  (b) (Fees): all fees then due from the Borrower under clause 10 have been
paid.

 

3.2 Conditions precedent to all Advances

The obligations of the Financiers to make each Advance (including the first
Advance) available to the Borrower under this agreement are subject to the
Facility Agent being satisfied that both at the date of the relevant Drawdown
Notice and at the relevant Drawdown Date:

 

  (a) (Representations and warranties true): the representations and warranties
set out in clause 15 to be repeated on those dates are true and correct and will
be true and correct immediately after the making of the Advance, in each case,
with reference to the facts and circumstances existing at that time;

 

  (b) (No Event of Default): no Event of Default or Potential Event of Default
is subsisting or will result from the making of the Advance; and

 

  (c) (Further Guarantees and Security): all Guarantees and Security required by
the terms of this agreement to be entered into on or before the Drawdown Date
have been, or will on the Drawdown Date be, duly executed and delivered to the
Facility Agent together with all other documents required by the Finance
Documents to be delivered to the Facility Agent in relation to those Guarantees
and Security.

 

3.3 Conditions precedent to Tranche B Advances

 

  (a) The obligations of the Financiers to make each Tranche B Advance available
to the Borrower under this agreement are also subject to:

 

  (i) where the proceeds of the Tranche B Advance are to be used to finance the
acquisition of assets by the Group, the prior written consent of the Facility
Agent (acting on the instructions of all the Financiers), which consent shall
not be unreasonably withheld, to the proposed acquisition;

 

  (ii) where the Facility Agent has approved an acquisition, the target company
under the proposed acquisition becoming an Additional Guarantor by executing a
guarantee and indemnity in favour of the Security Trustee immediately after
completion of the acquisition in accordance with clause 16.5;

 

21



--------------------------------------------------------------------------------

  (iii) where the Facility Agent has approved the acquisition, the Facility
Agent being satisfied (acting reasonably) that the target company under the
proposed acquisition carries on a business which is either substantially
similar, related or complementary to the business of the Group as a whole; and

 

  (iv) where the proceeds of the Tranche B Advance are to be used to finance
capital expenditure by the Group, the Borrower must obtain the approval of the
Facility Agent (acting on the instructions of all the Financiers), which
approval shall not be unreasonably withheld, to the capital expenditure.

 

  (b) The Borrower will provide the Facility Agent with such additional
information and documents as the Facility Agent may reasonably require for the
purposes of considering any approval and consent under clause 3.3(a) (i).

 

3.4 Facility Agent not liable

The Facility Agent will be entitled to be satisfied with the form and substance
of a document provided to it under clauses 3.1(a) and 3.3(b) if the document
appears to the Facility Agent on its face to conform with its description. The
Facility Agent will not be liable for any cost, loss, damage or expense suffered
or incurred by any person as a result of it being so satisfied.

 

3.5 Waiver of Conditions Precedent

 

  (a) A condition precedent in clauses 3.1 and 3.3 may only be waived by the
Facility Agent acting on the instructions of all Financiers.

 

  (b) A condition precedent in clause 3.2 may be waived by the Facility Agent
acting on the instructions of the Majority Financiers.

 

4. Drawdowns

 

4.1 Notice

The Borrower may request an Advance by giving a Drawdown Notice to the Facility
Agent. Only one Advance may be requested in a Drawdown Notice, unless the
Facility Agent otherwise consents.

 

4.2 Contents of Drawdown Notice

Each Drawdown Notice will be in the form of Schedule 4 and in each case will
specify:

 

  (a) the proposed Drawdown Date which must be a Business Day before the expiry
of the applicable Availability Period;

 

  (b) the Facility to be utilised;

 

  (c) the currency of the Advance, which must be a Permitted Currency;

 

  (d) for the Tranche A Advance, the Euro Amount of the Advance (which must
equal Euro 50,000,000);

 

22



--------------------------------------------------------------------------------

  (e) for Tranche B Advances the amount of the Advance in a Permitted Currency
(which must be at least USD500,000 (or its Equivalent), but must not exceed the
aggregate undrawn Commitment of the Tranche B Facility);

 

  (f) for Tranche C Advances, the amount of the Advance in a Permitted Currency
(which must be at least USD15,000,000 (or its Equivalent));

 

  (g) for Tranche D Advances, the USD amount of the Advance (which must be at
least USD5,000,000);

 

  (h) the purpose for which the Advance will be applied;

 

  (i) the proposed duration of its (or its first) Interest Period; and

 

  (j) payment instructions.

 

4.3 Requirements of Drawdown Notice

Each Drawdown Notice will be irrevocable and must be:

 

  (a) received by the Facility Agent by 4.00 pm (Sydney time) at least 2
Business Days before the proposed Drawdown Date; and

 

  (b) signed by an Authorised Officer of the Borrower.

 

4.4 Amount of Tranche B and Tranche C Advances in Alternative Currencies

If a Tranche B Advance or a Tranche C Advance is to be made in an Alternative
Currency, the amount to be drawn down will be the Equivalent, as determined by
the Facility Agent, in that Alternative Currency of the US Dollar Amount on the
second Business Day before the relevant Drawdown Date.

 

4.5 Facility Agent to notify Financiers

Immediately after receipt of a Drawdown Notice which complies with the
provisions of this agreement the Facility Agent will notify each Financier of
the proposed Advance including the amount of the proposed Advance and the
proposed Drawdown Date.

 

4.6 Making of Advances

 

  (a) Subject to the provisions of this agreement, each Financier will, on the
date specified in any Drawdown Notice for an Advance, make available through its
Facility Office its participation in the Advance. Each amount will be made
available to the Facility Agent in the Permitted Currency specified in the
Drawdown Notice.

 

  (b) The amount of each Financier’s participation in each Advance will equal
the proportion which its Tranche A Commitment, Tranche B Commitment, Tranche C
Commitment or Tranche D Commitment, as the case may be, bears to the Total
Tranche A Commitments, the Total Tranche B Commitments, the Total Tranche C
Commitments or the Total Tranche D Commitments, as the case may be.

 

  (c) All amounts made available to the Facility Agent under clause 4.6(a) will
be applied in accordance with clause 11 for disbursement to or to the order of
the Borrower in accordance with the provisions of the relevant Drawdown Notice
and this agreement.

 

23



--------------------------------------------------------------------------------

4.7 Maximum number of Advances

 

  (a) (Tranche A): The Borrower may not deliver a Drawdown Notice if as a result
of the proposed Advance more than one Tranche A Advance would be outstanding.

 

  (b) (Tranche B): The Borrower may not deliver a Drawdown Notice if as a result
of the proposed Advance more than five Tranche B Advances would be outstanding.

 

  (c) (Tranche C): The Borrower may not deliver a Drawdown Notice if as a result
of the proposed Advance more than three Tranche C Advances would be outstanding.

 

  (d) (Tranche D): The Borrower may not deliver a Drawdown Notice if as a result
of the proposed Advance more than five Tranche D Advances would be outstanding.

 

5. Cancellation and reduction of Facilities

 

5.1 Tranche A Commitments

Any part of the Tranche A Commitments not utilised under this agreement before
the expiry of the Tranche A Availability Period will be cancelled automatically
on the expiry of the Tranche A Availability Period.

 

5.2 Tranche B Commitments

Any part of the Tranche B Commitments not utilised under this agreement before
the expiry of the Tranche B Availability Period will be cancelled automatically
on the expiry of the Tranche B Availability Period.

 

5.3 Tranche C Commitments

Any part of the Tranche C Commitments not utilised under this agreement before
the expiry of the Tranche C Availability Period will be cancelled automatically
on the expiry of the Tranche C Availability Period.

 

5.4 Tranche D Commitments

Any part of the Tranche D Commitments not utilised under this agreement before
the expiry of the Tranche D Availability Period will be cancelled automatically
on the expiry of the Tranche D Availability Period.

 

5.5 Reduction of the Tranche A Commitment on the Tranche A Facility Reduction
Dates

The Tranche A Commitment reduces on each date set out below to the amount
appearing beside that date:

 

Tranche A Facility Reduction Date

   Tranche A Commitment (EUR)

30 June 2009

   27,500,000

31 December 2009

   15,000,000

Tranche A Termination Date

   0

 

24



--------------------------------------------------------------------------------

5.6 Reduction consequent on repayment or prepayment

 

  (a) The Tranche A Commitments will be reduced (the reduction being applied
proportionally as between the Tranche A Commitments of all Financiers) by the
reduction contemplated under clause 5.5 and the amount of any repayment or
prepayment of any Tranche A Advance made under clause 6.1 or 6.5.

 

  (b) A Financier’s Tranche A Commitment will be reduced by the amount of any
other prepayment of that Financier’s participation in any Tranche A Advance made
under any other provision of this agreement.

 

  (c) The Tranche B Commitments will be reduced (the reduction being applied
proportionally as between the Tranche B Commitments of all Financiers) by the
amount of any repayment or prepayment of any Tranche B Advance made under clause
6.2 or 6.5.

 

  (d) A Financier’s Tranche B Commitment will be reduced by the amount of any
other prepayment of that Financier’s participation in any Tranche B Advance made
under any other provision of this agreement.

 

  (e) The Tranche C Commitments will be reduced (the reduction being applied
proportionally as between the Tranche C Commitments of all Financiers) by the
amount of any repayment or prepayment of any Tranche C Advance made under clause
6.3(b) or 6.5.

 

  (f) A Financier’s Tranche C Commitment will be reduced by the amount of any
other prepayment of that Financier’s participation in any Tranche C Advance made
under any other provision of this agreement.

 

5.7 Limitations

 

  (a) Any Commitments cancelled or otherwise extinguished under this agreement
may not be reinstated.

 

  (b) The Commitments may only be reduced or cancelled as expressly provided
under this agreement.

 

6. Repayment and prepayments

 

6.1 Repayment of Tranche A Advances

 

  (a) On each Tranche A Facility Reduction Date, the Borrower (without limiting
its obligations under this clause) must repay the Tranche A Advances, to the
extent necessary (if at all) to ensure that the outstanding Tranche A Advances
are no greater than the Tranche A Commitment (as reduced in accordance with
clause 5.5). The Financiers are entitled to share in repayments under this
paragraph pro rata according to their participation in the Tranche A Advances.

 

25



--------------------------------------------------------------------------------

  (b) The Borrower will repay all Tranche A Advances in full on the Tranche A
Termination Date.

 

6.2 Repayment of Tranche B Advances

 

  (a) The Borrower will repay all Tranche B Advances in full on the Tranche B
Termination Date.

 

  (b) If on 31 March, 30 June, 30 September or 31 December of any year the US
Dollar Equivalent of the outstanding Tranche B Advances equals or exceeds 105%
of the Tranche B Commitment at that time, the Borrower must, within 10 Business
Days of that date, repay or prepay such Tranche B Advances to the extent
necessary so that the US Dollar Equivalent of the outstanding Tranche B Advances
is no greater than the Tranche B Commitment.

 

6.3 Repayment of Tranche C Advances

 

  (a) If on any Semi-Annual Date, the US Dollar Equivalent of the outstanding
Tranche C Advances exceeds the Tranche C Commitment at that time, the Borrower
must, within 30 days of that Semi-Annual Date, repay or prepay such Tranche C
Advances to the extent necessary (if at all) so that the US Dollar Equivalent of
the outstanding Tranche C Advances is no greater than the Tranche C Commitment.

 

  (b) The Borrower will repay the Tranche C Advances in full on the Tranche C
Termination Date.

 

6.4 Repayment of Tranche D Advances

The Borrower will repay all Tranche D Advances in full on the Tranche D
Termination Date.

 

6.5 Voluntary prepayment

 

  (a) The Borrower may prepay an Advance in whole or in part (but, if in part,
by a minimum of EUR 2,000,000 and a multiple of EUR 2,000,000 in the case of
Tranche A, and a minimum of USD 1,000,000 (or its Equivalent) and a multiple of
USD 1,000,000 (or its Equivalent) in the case of Tranche B, and a minimum of
USD 2,000,000 (or its Equivalent) and a multiple of USD 2,000,000 (or its
Equivalent) in the case of Tranche C and a minimum of USD 5,000,000 and a
multiple of USD 1,000,000 in the case of Tranche D) on the last day of its
current Interest Period on giving not less than 5 Business Days’ prior notice to
the Facility Agent.

 

  (b) Any notice of prepayment given by the Borrower is irrevocable and the
Borrower is bound to prepay in accordance with the notice.

 

  (c) The Borrower may not voluntarily prepay any Advance except in accordance
with this clause 6.5.

 

  (d) The Borrower may redraw any amounts prepaid under Tranche D in accordance
with this agreement.

 

6.6 General provisions relating to repayment and prepayment

 

  (a) Immediately after its receipt of a notice of prepayment under this clause
6 the Facility Agent will promptly notify each Financier of the prepayment, the
date on which the prepayment is to be made and its proportional share of the
prepayment.

 

26



--------------------------------------------------------------------------------

  (b) Subject to clause 6.5(d), amounts repaid or prepaid in respect of the
Advances under any provision of this agreement may not be re-utilised under this
agreement.

 

  (c) Any repayment or prepayment of any amount under any provision of this
agreement will be made together with interest and fees accrued on the amount
repaid or prepaid and any amount required to be paid in accordance with clause
20 but otherwise without premium or penalty.

 

7. Interest

 

7.1 Interest Periods

 

  (a) In the Drawdown Notice for each Advance (and, in the case of each Interest
Period after the first for each Advance, in writing at least 2 Business Days’
prior to the commencement of that Interest Period), the Borrower will notify the
Facility Agent whether the Interest Period for the Advance is to be of 1, 2 or 3
months duration or such other period agreed between the Borrower and the
Facility Agent (acting on the instructions of all Financiers where the Interest
Period is proposed to be of longer than 3 months duration).

 

  (b) The first Interest Period in relation to an Advance is the period
commencing on the Drawdown Date for that Advance. Any subsequent Interest Period
in relation to an Advance will commence on the last day of the immediately
preceding Interest Period. Interest for each Interest Period is, subject to
clause 7.3, to be calculated from (and including) the first day of that Interest
Period to (but excluding) the last day of that Interest Period.

 

  (c) If an Advance is utilised during an Interest Period relating to another
Advance under the same Facility, then unless the Facility Agent and the Borrower
agree otherwise, the first Interest Period relating to the further Advance ends
on the last day of the Interest Period relating to the earlier Advance. On the
last day of that Interest Period the Advances will be consolidated and treated
as one.

 

  (d) If the Borrower does not select an Interest Period for an Advance in
accordance with clause 7.1(a), the Interest Period will be 3 months.

 

  (e) The term of each Interest Period is subject to any marginal adjustment as
the Facility Agent in its discretion determines so that the first and last days
of it are Business Days and the final Interest Periods terminate on the Tranche
A Termination Date, the Tranche B Termination Date, the Tranche C Termination
Date or the Tranche D Termination Date, as applicable.

 

  (f) The Facility Agent will promptly notify the Financiers of each Interest
Period determined in accordance with clauses 7.1 and 7.2.

 

7.2 Restrictions on selection

 

  (a) The Borrower will select the duration of Interest Periods under clause
7.1(a) so as to ensure that:

 

  (i) each Repayment Date will also be the last day of an Interest Period in
relation to an Advance or Advances at least equal to the amount due to be repaid
on that date; and

 

27



--------------------------------------------------------------------------------

  (ii) no Advance will have an Interest Period expiring after the Tranche A
Termination Date, the Tranche B Termination Date, the Tranche C Termination Date
or the Tranche D Termination Date, as applicable.

 

  (b) If it appears to the Facility Agent in good faith that the requirements of
clause 7.2(a) will not be met by the Borrower’s selection of any Interest
Period, the Facility Agent, on behalf of and after consultation with the
Borrower, will (despite any other provision of this agreement) select a
different duration for that Interest Period.

 

7.3 Calculation of interest

 

  (a) Interest on each Advance accrues daily and is to be computed as follows:

 

  (i) in relation to Advances in Australian Dollars or Sterling, on a daily
basis on a year of 365 days; and

 

  (ii) in relation to Advances in US Dollars or Euros, on a daily basis on a
year of 360 days.

 

  (b) The rate of interest for each Advance for each Interest Period is the
Prescribed Rate in relation to the relevant Interest Period. The Facility Agent
will promptly notify the Financiers and the Borrower of each determination of
the Prescribed Rate under this clause 7.3.

 

  (c) The Facility Agent’s certificate as to the rate of interest at any time
will be conclusive and binding on the Obligors in the absence of manifest error
on the face of the certificate.

 

7.4 Payment of interest

The Borrower will pay to the Facility Agent for the account of the Financiers
the accrued interest in relation to each Advance on the last day of each
Interest Period applicable to that Advance calculated up to that day.

 

8. Interest on overdue amounts

 

8.1 Default interest

 

  (a) The Borrower must pay interest on each amount that is not paid when due,
from (and including) the day on which it falls due to (but excluding) the day on
which it is paid in full, at the rate calculated in accordance with paragraph
(b). The Borrower must pay this interest on demand.

 

  (b) Interest on an unpaid amount accrues each day in a Default Interest Period
at the Default Rate for that Default Interest Period, and is capitalised (if not
paid) on the last day of that Default Interest Period.

 

  (c) This subclause does not affect the Borrower’s obligation to pay each
amount under this agreement when it is due.

 

8.2 Interest after judgement

If a liability of the Borrower becomes merged in a judgment or order, the
Borrower, as an independent obligation, must pay interest on the amount of that
liability, from (and including) the date of the judgment or order until it is
paid in full, at the higher of the rate that applies under the judgment or order
and the rate calculated in accordance with clause 8.1.

 

28



--------------------------------------------------------------------------------

8.3 Accrual and calculation of interest

Interest under this clause:

 

  (a) accrues daily; and

 

  (b) is calculated on the basis of the actual number of days on which interest
has accrued and of (i) a 365 day year (in relation to amounts due in Australian
Dollars or Sterling); or (ii) a 360 day year (in relation to amounts due in US
Dollars or Euros).

 

9. Bill reliquefication

 

9.1 Drawing of Bills

The Borrower agrees to draw Bills in connection with any Advance in the manner
required by any Financier whenever requested by a Financier to do so. The
discounted value of those Bills when added to the aggregate discounted value of
all other Bills drawn under this clause 9.1 for the relevant Financier and which
are outstanding at any time may not exceed that Financier’s participation in all
Advances which are outstanding at that time.

 

9.2 Attorney

The Borrower irrevocably and for valuable consideration appoints each Financier
(severally) as its attorney to draw Bills in its name or on its behalf under
clause 9.1 and agrees to ratify all action taken by any Financier as its
attorney under this clause 9.2.

 

9.3 Dealing

Each Financier may realise or deal with any bill drawn for it under clause 9.1
as it, in its discretion, determines.

 

9.4 Appointment revoked

The requirement to draw Bills under clause 9.1 and each appointment under clause
9.2 will cease and be revoked without necessity for notice when all Advances are
fully and finally repaid. Nothing in clause 9.1 or 9.2 requires the Borrower, or
authorises any Financier as attorney, to draw a Bill which matures after, in the
case of Bills drawn in connection with any Tranche A Advance, the Tranche A
Termination Date or, in the case of Bills drawn in connection with any Tranche B
Advance, the Tranche B Termination Date or, in the case of Bills drawn in
connection with any Tranche C Advance, the Tranche C Termination Date or, in the
case of Bills drawn in connection with any Tranche D Advance, the Tranche D
Termination Date.

 

9.5 Indemnity

 

  (a) Each Financier indemnifies the Borrower against liability on any Bill
drawn by the Borrower at the request of that Financier under clause 9.1 or drawn
by that Financier under clause 9.2. Each Financier agrees to pay the costs of
preparation of and all stamp duty on each Bill drawn at its request under clause
9.1 or by it acting as attorney under clause 9.2.

 

  (b) Clause 9.5(a) does not affect any obligation of the Borrower under the
Finance Documents. In particular the obligations of the Borrower to make
payments under the Finance Documents are not in any way affected by any
liability of a Financier, contingent or otherwise, under the indemnity in clause
9.5(a).

 

29



--------------------------------------------------------------------------------

9.6 Notice

On request from the Borrower through the Facility Agent (not more often than
once each quarter) each Financier will notify the Borrower through the Facility
Agent of the total face value of Bills outstanding at that time under this
clause 9 which have been drawn by the Borrower at the request of that Financier
under clause 9.1 or drawn by that Financier as attorney under clause 9.2.

 

9.7 Satisfaction of Obligations

If the Borrower discharges any Bill drawn under this clause 9 at its maturity by
payment the amount of that payment will be taken to have satisfied, to the
extent of the payment, amounts owing to the Financier that prepared the Bill or
at whose request the Borrower prepared that Bill.

 

10. Fees

 

10.1 Upfront fees

 

  (a) For Tranche A, Tranche B and Tranche C, the Borrower will pay to the
Facility Agent for distribution among the Financiers such fees calculated and
payable in accordance with the Upfront Fee Letter.

 

  (b) For Tranche D, the Borrower will pay to the Facility Agent for
distribution among the Financiers such fees calculated and payable in accordance
with the Amendment and Restatement Agreement.

 

10.2 Unused Commitment fee

 

  (a) (Tranche A): The Borrower must pay to the Facility Agent on account of the
Financiers proportionally to their respective Tranche A Commitments an unused
commitment fee in Euros at a per annum rate equal to 30% of the Margin on the
daily unutilised balance of the Tranche A Commitment. This fee:

 

  (i) accrues daily from the date of this agreement up to and including the
Final Termination Date;

 

  (ii) is calculated on the basis of the actual number of days elapsed and of a
360 day year; and

 

  (iii) is payable in arrears, on the last day of each calendar month, and on
the Final Termination Date or, if earlier, on the day on which the Tranche A
Commitment reduces to zero.

 

  (b) (Tranche B): The Borrower must pay to the Facility Agent on account of the
Financiers proportionally to their respective Tranche B Commitments an unused
commitment fee in US Dollars at a per annum rate equal to 30% of the Margin on
the daily unutilised balance of the Tranche B Commitment. This fee:

 

  (i) accrues daily from the date of this agreement up to and including the
Final Termination Date;

 

  (ii) is calculated on the basis of the actual number of days elapsed and of a
360 day year; and

 

30



--------------------------------------------------------------------------------

  (iii) is payable in arrears, on the last day of each calendar month, and on
the Final Termination Date or, if earlier, on the day on which the Tranche B
Commitment reduces to zero.

 

  (c) (Tranche C): The Borrower must pay to the Facility Agent on account of the
Financiers proportionally to their respective Tranche C Commitments an unused
commitment fee in US Dollars at a per annum rate equal to 30% of the Margin on
the daily unutilised balance of the Tranche C Commitment. This fee:

 

  (i) accrues daily from the date of this agreement up to and including the
Tranche C Termination Date;

 

  (ii) is calculated on the basis of the actual number of days elapsed and of a
360 day year; and

 

  (iii) is payable in arrears, on the last day of each calendar month, and on
the Tranche C Termination Date or, if earlier, on the day on which the Tranche C
Commitment reduces to zero.

 

  (d) (Tranche D): The Borrower must pay to the Facility Agent on account of the
Financiers proportionally to their respective Tranche D Commitments an unused
commitment fee in US Dollars at a per annum rate equal to 40% of the Margin on
the daily unutilised balance of the Tranche D Commitment. This fee:

 

  (i) accrues daily from the Effective Date up to and including the Tranche D
Termination Date;

 

  (ii) is calculated on the basis of the actual number of days elapsed and of a
360 day year; and

 

  (iii) is payable in arrears, on the last day of each calendar month, and on
the Tranche D Termination Date or, if earlier, on the day on which the Tranche D
Commitment reduces to zero.

 

10.3 Payments to the Facility Agent and Security Trustee

The Borrower will pay to the Facility Agent for its own account, and to the
Security Trustee for its own account, fees in the amounts and on the dates as
specified in the Agency Fee Letter.

 

10.4 No refund

All fees payable by the Borrower under this clause 10 are non-refundable and
non-rebateable.

 

11. Payments

 

11.1 Payment to Security Trustee

 

  (a) All payments to be made by any Obligor under the Finance Documents will be
paid to or to the order of the Security Trustee or, in the case of the Pledge,
HSBC Bank Australia Limited as security agent, provided that the Security
Trustee and HSBC Bank Australia Limited as security agent (in the case of the
Pledge) consents, subject to clause 11.1(b), to all payments being made to the
Facility Agent, until the Security becomes enforceable and the Security Trustee
or, in the case of the Pledge, HSBC Bank Australia Limited as security agent
withdraws its consent by notice to the Facility Agent and the Borrower.

 

31



--------------------------------------------------------------------------------

  (b) Any payment made by an Obligor to the Security Trustee, HSBC Bank
Australia Limited as security agent or the Facility Agent for the account of any
other Finance Party on the terms of clause 11.1(a) satisfies the Obligor’s
obligation to make that payment.

 

11.2 Time and place

 

  (a) Subject to clause 11.1 all payments by any Obligor under any Finance
Document or by any Financier under this agreement are to be made to the Facility
Agent in the required currency specified in the Finance Document in immediately
available funds not later than 11.00 am (Sydney time) on the due date to the
account that the Facility Agent from time to time designates at least 1 Business
Day before the payment is made or as otherwise agreed between the Borrower and
the Facility Agent.

 

  (b) Payment made by an Obligor to the Facility Agent for the account of any
other Finance Party on the terms of clause 11.1(a) satisfies the Obligor’s
obligation to make that payment.

 

11.3 Merger

If the liability of any Obligor to pay any money the payment or repayment of
which forms part of the Obligations becomes merged in any judgment or order, the
Obligor will, as an independent obligation, pay to the Facility Agent on behalf
of the Financiers interest at the rate which is the higher of that payable under
the Finance Documents and that fixed by or payable under the judgment or order.

 

11.4 Currency for payments

 

  (a) Advances will be repaid in the currency in which they were drawn down; and
interest and other amounts attributable to Advances will be paid in the currency
of the relevant Advance. Costs and expenses will be paid in the currency in
which they were incurred.

 

  (b) If, for any reason (including as a result of a judgment or order), an
amount payable by the Borrower under or in respect of this agreement (Relevant
Amount) is received by another party in a currency (Payment Currency) that is
not the currency in which the amount is expressed to be payable under this
agreement (Required Currency) then the Borrower, as an independent obligation,
must indemnify that party against, and must pay that party on demand the amount
of, any shortfall between:

 

  (i) the amount of Required Currency which that party receives on converting
the amount it received in the Payment Currency into an amount in the Required
Currency in accordance with its usual practice; and

 

  (ii) the Relevant Amount in the Required Currency.

 

11.5 Payments to the Obligors

Each payment received by the Facility Agent for payment to any Obligor will be
made available to the Obligors by application, on the date of receipt:

 

  (a) first, in or towards payment of any amounts then due and payable (and
unpaid) by any Obligor under the Finance Documents; and

 

32



--------------------------------------------------------------------------------

  (b) second, in payment to the account the Borrower has properly designated for
the purpose in the relevant Drawdown Notice or otherwise in writing.

 

11.6 Payments to the Financiers

The Facility Agent and the Security Trustee will promptly distribute amounts
received for payment to the Finance Parties among the Finance Parties (in the
case of a Financier, for the account of its Facility Office) proportionally to
their respective entitlements by payment to the account each Finance Party has
previously notified to the Facility Agent provided that it may deduct from any
payment any amount due to the Facility Agent or the Security Trustee by the
relevant Finance Party under clause 11.8, 21.21 or 23.

 

11.7 Insufficient payment

If the Facility Agent or Security Trustee receives a payment under any Finance
Document that is insufficient to discharge all the amounts then due and payable
by any Obligor under the Finance Documents, the Facility Agent or the Security
Trustee, as applicable, may apportion that amount between principal, interest,
commission, fees, charges and other amounts payable under the Finance Documents
in any manner it determines and any such determination will be binding on each
Finance Party and each Obligor.

 

11.8 Anticipatory payments

Neither the Facility Agent nor the Security Trustee will be obliged to make a
payment to a Finance Party or an Obligor out of any sum which it is expecting to
receive for the account of that Finance Party or Obligor until it has
established that it has received the sum. If either the Facility Agent or the
Security Trustee in its absolute discretion elects to make a payment, to the
extent that the payment is made but the Facility Agent or the Security Trustee,
as applicable, does not receive the sum when due in whole or in part:

 

  (a) each person to which that payment was made will, on request by the
Facility Agent or the Security Trustee, immediately refund that payment to the
Facility Agent or the Security Trustee, as applicable;

 

  (b) each person to which that payment was made will pay to the Facility Agent
or the Security Trustee, as applicable, interest on the amount of the sum not
paid when due under clause 11.8(a) at a rate determined by the Facility Agent or
the Security Trustee, as applicable, to be equal to its cost of funds for the
period from the date of payment by the Facility Agent or Security Trustee to the
date of receipt by the Facility Agent or the Security Trustee of the due amount.

The provisions of this clause 11.8 are without prejudice to any other rights
which any person may have against any party who fails to pay any sum in
accordance with any Finance Document.

 

12. Taxes

 

12.1 No deduction for Taxes and no set-off or counterclaim

All payments by the Obligors under any Finance Document, whether of principal,
interest or other amounts, will be:

 

  (a) without (and free and clear of any deduction for) any set-off or
counterclaim; and

 

  (b) without deduction or withholding for any present or future Taxes unless
the Obligor is compelled by law to deduct or withhold the same.

 

33



--------------------------------------------------------------------------------

12.2 Payment net of Taxes

If:

 

  (a) an Obligor is compelled by law to make any deduction or withholding from
any payment under any Finance Document on account of Taxes (other than Excluded
Taxes);

 

  (b) the Facility Agent or Security Trustee is compelled by law to make any
deduction or withholding from any payment to a Finance Party under any Finance
Document on account of Taxes (other than Excluded Taxes);

 

  (c) a Finance Party does not receive a payment to which it is entitled under
the Finance Documents free and clear of Taxes (other than Excluded Taxes); or

 

  (d) a Finance Party is obliged to pay any Taxes (other than Excluded Taxes) in
respect of a payment made or to be made by an Obligor under the Finance
Documents,

then:

 

  (i) the Borrower will on demand by the Facility Agent pay to the Facility
Agent any additional amounts necessary to ensure that the Finance Party affected
receives (after all deductions and withholdings for Taxes other than Excluded
Taxes) a net amount equal to the full amount which it would have been entitled
to receive and retain had the deduction or withholding not been made or had the
payment been free and clear of Taxes (other than Excluded Taxes) or had the
Finance Party not been obliged to pay any Taxes (other than Excluded Taxes) in
respect of the payment; and

 

  (ii) where clause 12.2(a) applies the Obligor compelled to make the deduction
or withholding will:

 

  A. pay to the appropriate Government Authority any amount deducted or withheld
in respect of Taxes within the time allowed and in the minimum amount required
by law; and

 

  B. promptly after making the deduction or withholding provide to the Facility
Agent evidence satisfactory to the Facility Agent of that payment having been
made.

 

13. Illegality

If, after the date of this agreement, it becomes unlawful or (as a result of a
change in law or regulation) impossible for a Financier to maintain or give
effect to any of its obligations under the Finance Documents:

 

  (a) the Financier’s obligations under the Finance Documents will be suspended
immediately for the duration of the illegality or impossibility;

 

  (b) the Financier may, by notice to the Borrower (through the Facility Agent),
terminate its obligations under all of the Finance Documents;

 

  (c)

if a notice is given under clause 13(b), the Borrower will prepay an amount
equal to the Financier’s participation in all Advances together with all
interest and other charges accrued on the Financier’s participation and all
other amounts payable to the Financier under the Finance Documents in full
immediately, or if delay in prepayment does

 

34



--------------------------------------------------------------------------------

 

not compound the unlawful event, on the last day of the current Interest Period
(or any lesser period if the applicable law requires) notice to that effect from
the Financier to the Borrower (through the Facility Agent); and

 

  (d) the Borrower will indemnify the Financier, and despite the termination of
its obligations under the Finance Documents keep the Financier indemnified,
against any cost, loss, damage or expense suffered, incurred or payable by it as
a result of the operation of clause 13(a), 13(b) or 13(c) and will pay to the
Facility Agent for the account of the Financier prior to termination of the
Financier’s obligations under the Finance Documents the amount the Financier
estimates in good faith to be, then or in the future, payable to it by the
Borrower under the indemnity in this clause 13(d).

 

14. Increased cost

 

14.1 Obligation to indemnify

 

  (a) If because of any change in law or in its interpretation or administration
or because of compliance with any request from or requirement of any Government
Authority occurring, in either case, after the date of this agreement:

 

  (i) a Financier incurs a cost as a result of it having entered into or
performed its obligations under any of the Finance Documents or as a result of
any Advance being outstanding;

 

  (ii) there is any increase in the cost to a Financier of funding or
maintaining any Advance made or to be made;

 

  (iii) there is a reduction in any amount due and payable to a Financier under
any Finance Document;

 

  (iv) the rate of return to a Financier on the Advances or the anticipated rate
of return on the Financier’s overall capital is, in either case, reduced; or

 

  (v) a Financier becomes liable to make any payment (not being a payment of any
Excluded Tax) on or calculated by reference to the amount of the Advances,

then from time to time on notification by the Financier through the Facility
Agent the Borrower will pay to the Facility Agent on account of the Financier
amounts sufficient to indemnify the Financier against that cost, increased cost,
reduction or liability.

 

  (b) If a Financier has acted in good faith it is no defence that the cost,
increased cost, reduction or liability could have been avoided.

 

  (c) A Financier’s certificate as to the amount of, and basis for arriving at,
any cost, increased cost, reduction or liability is conclusive and binding on
the Obligors in the absence of manifest error on the face of the certificate.

 

14.2 Prepayment after increased cost

If the Facility Agent has given a notice under clause 14.1 and that notice has
not been withdrawn, the Borrower, by notice to the Facility Agent:

 

  (a) may terminate the relevant Financier’s obligation to provide its
Commitment; and

 

35



--------------------------------------------------------------------------------

  (b) may elect to prepay the amount of that Financier’s participation in all
outstanding Advances, together with any accrued but unpaid interest and any
other amounts (including amounts payable under clause 20) outstanding under each
Finance Document that relate to that Financier, on the first date on which the
Borrower is required to pay interest under this agreement that falls at least 30
days after the later of:

 

  (i) the date that the Facility Agent receives that notice; or

 

  (ii) the date on which the Regulatory Change takes effect.

The Borrower’s notice is effective when received by the Facility Agent and, once
effective, is irrevocable.

 

15. Representations and warranties

 

15.1 Representations and warranties

The Borrower represents and warrants that:

 

  (a) (status) it and each of its Subsidiaries (other than ResMed Property
Trust) is a company limited by shares under the Corporations Act;

 

  (b) (power) it has full legal capacity and power to:

 

  (i) own its property and to carry on its business; and

 

  (ii) enter into the Finance Documents and to carry out the transactions that
they contemplate;

 

  (c) (corporate authority) it has taken all corporate action that is necessary
or desirable to authorise its entry into the Finance Documents and its carrying
out the transactions that they contemplate;

 

  (d) (Authorisations) it holds each Authorisation that is necessary or
desirable to:

 

  (i) enable it to properly execute the Finance Documents and to carry out the
transactions that they contemplate;

 

  (ii) ensure that each Finance Document is legal, valid, binding and admissible
in evidence; or

 

  (iii) enable it to properly carry on its business,

and it is complying with any conditions to which any of these Authorisations is
subject;

 

  (e) (documents effective) each Finance Document constitutes its legal, valid
and binding obligations, enforceable against it in accordance with its terms
(except to the extent limited by equitable principles and laws affecting
creditors’ rights generally) subject to any necessary stamping or registration;

 

  (f) (ranking) its payment obligations under each Finance Document rank at
least equally with all its other unsecured and unsubordinated payment
obligations (whether present or future, actual or contingent), other than
obligations that are mandatorily preferred by law;

 

36



--------------------------------------------------------------------------------

  (g) (no contravention) neither its execution of the Finance Documents nor the
carrying out by it of the transactions that they contemplate, does or will:

 

  (i) contravene any law to which it or any of its property is subject or any
order of any Government Authority that is binding on it or any of its property;

 

  (ii) contravene any Authorisation;

 

  (iii) contravene any undertaking or instrument binding on it or any of its
property;

 

  (iv) contravene its Constitution; or

 

  (v) require it to make any payment or delivery in respect of any Financial
Liability before it would otherwise be obliged to do so;

 

  (h) (no litigation) other than as disclosed in writing to the Facility Agent,
no litigation, arbitration, mediation, conciliation or administrative
proceedings are taking place, pending, or to the knowledge of any of its
officers after due inquiry, threatened which, if adversely decided, could have a
Material Adverse Effect on it or any of its Subsidiaries;

 

  (i) (Accounts):

 

  (i) the Accounts and any other financial statements and reports that it has
given to the Facility Agent have been prepared in accordance with all applicable
laws and (unless inconsistent with those laws) Accepted Accounting Practices;

 

  (ii) the Accounts that it has given to the Facility Agent give a true and fair
view of the financial condition of the Parent and its Subsidiaries as at the
date to which they are made up and of the results of operations of the Parent
and its Subsidiaries for the period that they cover; and

 

  (iii) there has been no change since the date of the most recent Accounts that
it has given to the Facility Agent that could have a Material Adverse Effect on
it;

 

  (j) (other information):

 

  (i) the other information and reports (if any) that it has given to the
Facility Agent in connection with any Finance Document are true and accurate in
all material respects and not misleading in any material respect (including by
omission); and

 

  (ii) any forecasts and opinions in them are fair and reasonable (and were made
or formed after due inquiry and consideration by appropriate officers of the
Borrower),

as at the date of this document or, if given later, when given;

 

  (k) (disclosure of relevant information) it has disclosed to the Facility
Agent all the information that is material to an assessment by it of the risks
that it assumes by entering into any Finance Document;

 

  (l) (no filings or Taxes) it is not necessary or desirable, to ensure that any
Finance Document is legal, valid, binding or admissible in evidence, that any
Finance Document or any other document be filed or registered with any
Government Authority, or that any Taxes be paid;

 

37



--------------------------------------------------------------------------------

  (m) (no default) no Event of Default or Potential Event of Default has
occurred and is continuing, and it is not in breach of any other document or
agreement in a manner that could have a Material Adverse Effect on it or any of
its Subsidiaries;

 

  (n) (no Encumbrance) none of its property, and no property of any other
Obligor or any Obligor’s Subsidiaries, is subject to an Encumbrance other than a
Permitted Encumbrance;

 

  (o) (no Controller) no Controller is currently appointed in relation to any of
its property, or any property of any of its Subsidiaries;

 

  (p) (no trust) it is not entering into any Finance Document as trustee of any
trust or settlement;

 

  (q) (corporate benefit) its entry into the Finance Documents is in its best
interests and for its benefit;

 

  (r) (Corporations Act) by entering into and performing its obligations under
the Transaction Documents, neither it nor any Guarantor will be in breach or
contravention of the Corporations Act, including Part 2J or Chapter 2E of the
Corporations Act; and

 

  (s) (Group) ResMed Property Trust is the only Subsidiary of the Borrower.

 

15.2 Repetition of representations and warranties

The representations and warranties in this clause are taken to be repeated on
the Drawdown Date and on the last day of each Interest Period on the basis of
the facts and circumstances as at that date.

 

15.3 Reliance on representations and warranties

The Borrower acknowledges that the other parties have executed this document and
agreed to take part in the transactions that it contemplates in reliance on the
representations and warranties that are made or repeated in this clause.

 

15.4 No representations to the Borrower

The Borrower acknowledges that it has not relied and will not rely on any
representation, statement or promise made by or on behalf of any other party in
deciding to enter into this document or to exercise any right or perform any
obligation under it.

 

16. Undertakings

 

16.1 General undertakings

The Borrower must:

 

  (a) (maintain status) maintain, and ensure that each of its Subsidiaries
(other than ResMed Property Trust) maintains, its status as a company limited by
shares under the Corporations Act;

 

  (b) (comply with law) comply with, and ensure that each of its Subsidiaries
complies with, all applicable laws including by paying when due all Taxes for
which it or any of its property is assessed or liable (except to the extent that
these are being diligently contested in good faith and by appropriate
proceedings and it or the relevant Subsidiary has made adequate reserves for
them);

 

38



--------------------------------------------------------------------------------

  (c) (keep books) keep, and ensure that each of its Subsidiaries keeps, proper
books (as defined in the Corporations Act) recording its activities and those of
each of its Subsidiaries (including financial records in accordance with the
Corporations Act), and permit the Facility Agent or its representatives on
request to examine and take copies of them;

 

  (d) (hold Authorisations) obtain and maintain each Authorisation that is
necessary or desirable to:

 

  (i) execute the Finance Documents and to carry out the transactions that they
contemplate;

 

  (ii) ensure that each Finance Document is legal, valid, binding and admissible
in evidence; or

 

  (iii) enable it to properly carry on its business,

and must comply with any conditions to which any of these Authorisations is
subject;

 

  (e) (no administrator) not appoint, and ensure that none of its Subsidiaries
appoints, an administrator without notice to the Facility Agent;

 

  (f) (permitted use of funds) apply the Advances solely for the purposes
specified in clause 2.5;

 

  (g) (patents) maintain and keep registered under all applicable laws all
patents, trade marks and licences registered in the name of the Borrower where
not to do so would have a Material Adverse Effect;

 

  (h) (Subsidiaries):

 

  (i) ensure that it, each other Obligor and each Obligor’s Subsidiaries do not
acquire or incorporate any Subsidiary after the date of this agreement without
the prior written consent of the Facility Agent (acting on the instructions of
all the Financiers), which consent shall not be unreasonably withheld, where the
consideration for the acquisition exceeds USD 20,000,000 or its equivalent; and

 

  (ii) where it, an Obligor or an Obligor’s Subsidiary acquires or incorporates
any Subsidiary after the date of this agreement which is at or below
USD20,000,000 (or its equivalent) which is not financed in whole or in part by a
Tranche B Advance, ensure that the acquired or incorporated Subsidiary is
engaged in a business substantially similar or related to that carried on by the
Group and the Borrower continues to comply with clause 17.2;

 

  (i) (ResMed Loan Agreement) other than pursuant to the Deed of Variation, not
terminate, rescind or agree to any variation of the ResMed Loan Agreement,
assign any of its right, title or interest in the ResMed Loan Agreement, release
any person from any of its obligations under the ResMed Loan Agreement or
otherwise waive any of the Borrower’s rights under the ResMed Loan Agreement
except for any variation, assignment, release, waiver or termination granted by
the Borrower with the consent of the Facility Agent (such consent not to be
unreasonably withheld); and

 

39



--------------------------------------------------------------------------------

  (j) (dividends) without limiting clause 16.1(b) above, comply at all times
with section 254T of the Corporations Act including ensuring that its profits
(including retained earnings) are always sufficient to apply any amounts it
receives under Tranche C towards the payment of dividends.

 

16.2 Reports and information

The Borrower must give the Facility Agent:

 

  (a) (audited consolidated annual Accounts) as soon as possible (and in any
event within 120 days) after the end of each of the Parent’s financial years, a
set of audited consolidated Accounts for the Group for that financial year,
prepared in accordance with the all applicable laws and (except where
inconsistent with those laws) the Accepted Accounting Practices;

 

  (b) (unaudited consolidated semi-annual accounts) as soon as possible (and in
any event within 90 days) after the end of the first half of each financial
year, a set of consolidated Accounts for the Group for that half-year prepared
in accordance with all applicable laws and (except where inconsistent with those
laws) the Accepted Accounting Practices;

 

  (c) (compliance certified) within 90 days after each Semi-Annual Date, a
certificate in a form satisfactory to the Facility Agent signed by any 2
directors of the Parent setting out:

 

  (i) the calculation of the Interest Coverage Ratio for the purposes of clause
17.1(a) as at that Semi-Annual Date;

 

  (ii) the calculation of the Gearing Ratio for the purposes of clause 17.1(b)
as at that Semi-Annual Date;

 

  (iii) the calculation of the Tangible Net Worth for the purposes of clause
17.1(c) as at that Semi-Annual Date; and

 

  (iv) the calculations as to whether the ratios in clause 17.2 have been
complied with as at that Semi-Annual Date;

 

  (d) (copy of reports) a copy of each document that it gives to its
shareholders or to any stock exchange, at the same time as it gives it to them
or it;

 

  (e) (notice of default) as soon as it becomes aware that an Event of Default
or Potential Event of Default has occurred, full details of that Event of
Default or Potential Event of Default;

 

  (f) (notice of litigation) full details of any litigation, arbitration,
mediation, conciliation or administrative proceedings which, if adversely
decided, could have a Material Adverse Effect on it or any of its Subsidiaries,
as soon as the proceedings are commenced or threatened; and

 

  (g) (other information) promptly on request (and in any event within 5
Business Days) any other information relating to the financial condition,
business, property and affairs of itself, any Obligor or any of its related
bodies corporate that the Facility Agent reasonably requests.

 

40



--------------------------------------------------------------------------------

16.3 Financial undertakings

The Borrower must:

 

  (a) (negative pledge) not create or permit to exist, and ensure that each
other Obligor and each Obligor’s Subsidiaries do not create or permit to exist,
any Encumbrance over any of its property, other than a Permitted Encumbrance;

 

  (b) (no Financial Liabilities)

 

  (i) not incur Financial Liabilities (including without limitation, rent and
amounts in the nature of rent payable under any operating lease) which would
cause Financial Liabilities (including without limitation, rent and amounts in
the nature of rent payable under any operating lease) for the Group to exceed
USD50,000,000 (or its Equivalent) from any entity that is not an Obligor;

 

  (ii) ensure that each other Obligor and each Obligor’s Subsidiaries do not
incur Financial Liabilities (including without limitation, rent and amounts in
the nature of rent payable under any operating lease) which would cause
Financial Liabilities (including without limitation, rent and amounts in the
nature of rent payable under any operating lease) for the Group to exceed
USD50,000,000 (or its Equivalent) from any entity that is not an Obligor,

without the prior written consent of the Facility Agent (any such request for
consent to be considered in good faith), other than under the UBOC Facilities
(or any facilities that replace the UBOC Facilities) and the Intercompany Loans,
provided that:

 

  (iii) the principal amount of the Financial Liabilities under each
Intercompany Loan at any time must not exceed an amount greater than the
aggregate of USD 10,000,000 (or its equivalent) and the principal amount of
those Financial Liabilities as at the date of this agreement; and

 

  (iv) the total amount of the Financial Liabilities under the UBOC Facilities
(or any other facility replacing the UBOC Facilities) and provided to the
borrowers under the UBOC Facilities (or the replacing facility) must not at any
time exceed USD75,000,000, subject to this limit being reviewed, at the request
of the Borrower, by the Facility Agent (acting on the instructions of all the
Financiers) after the second anniversary of the date of this agreement (the
“Review Date”) and, in reviewing this limit, the Facility Agent and the
Financiers agree to act in good faith taking into account the financial
position, credit standing and circumstances of the Group as a whole as at the
Review Date;

 

  (c) (provision of financial accommodation) not provide any financial
accommodation (excluding trade receivables incurred in the ordinary course of
its ordinary business and normal corporate recharges) or give any guarantee,
guarantee and indemnity, or similar document to, or on behalf of, any person
that is not an Obligor, and must procure that each other Obligor does not
provide any financial accommodation (excluding trade receivables incurred in the
ordinary course of its ordinary business and normal corporate recharges) or give
any guarantee, guarantee and indemnity, or similar document to, or on behalf of,
any person that is not an Obligor, in an aggregate amount exceeding USD
18,000,000 (or its Equivalent) in any Financial Year, without the Facility
Agent’s prior written consent;

 

41



--------------------------------------------------------------------------------

  (d) (real property leases) ensure that the aggregate amount of rent and
amounts in the nature of rent payable by the Borrower as tenant under any lease
of real property in any Twelve-Month Period does not exceed Euro 20,000,000 (or
its Equivalent);

 

  (e) (dividends and distributions) not declare or pay any dividend, repay any
loans from shareholders or make any payment or other distribution to any
shareholders in an aggregate amount exceeding 50 per cent of Net Profit After
Tax for any Financial Year other than the payment on or before 30 June 2006
(provided it is paid out of profits, including retained earnings) of a single
special dividend by the Borrower to ResMed Holdings Limited in an amount not
exceeding USD 70,000,000 (or its Equivalent);

 

  (f) (no disposal of property) not dispose of, declare a trust over or
otherwise create an interest in, and must ensure that each other Obligor and
each Obligor’s Subsidiaries do not dispose of, declare a trust over or otherwise
creates an interest in any of its property which has an aggregate value
exceeding Euro 20,000,000 (or its Equivalent) in any Twelve-Month Period except:

 

  (i) as permitted by paragraph (a); or

 

  (ii) with the consent of the Facility Agent;

 

  (g) (Subsidiaries) ensure that none of its Subsidiaries (including where it
acts as a trustee) acquires any assets, including without limitation, any real
property without the consent of the Facility Agent;

 

  (h) (insurance) keep, and must ensure that it, each other Obligor and each
Obligor’s Subsidiaries keeps, its property and business insured:

 

  (i) against the risks and in the amounts that are prudent or usual for a
person conducting a business similar to that Obligor or Obligor’s Subsidiary,
with sound and reputable insurers; or

 

  (ii) as the Facility Agent reasonably requires,

and must provide the Facility Agent on request with details of the insurance,
evidence that it is in full effect and evidence that all premiums have been
paid; and

 

  (i) (financial year) not change its financial year.

 

16.4 Change to Accounting Principles

If any Accounts, or other financial statements delivered to the Facility Agent
under this agreement are not prepared in accordance with the Accepted Accounting
Practices in effect at the date of this agreement due to a change in the
Accepted Accounting Practices occurring after the date of this agreement which
results in the Accounts or financial statements being prepared on a different
basis to Accounts prepared as at the date of this agreement then:

 

  (a) unless so indicated by the notes to the relevant Accounts or financial
statements, the Borrower must notify the Facility Agent in writing of that
matter when delivering the relevant Accounts or financial statements to the
Facility Agent; and

 

  (b) the Borrower must, if the change in the Accepted Accounting Practices
affects in any way the computation of any Financial Ratio, with those Accounts
or financial statements delivered under this agreement, deliver to the Facility
Agent:

 

  (i) details of all such adjustments as need to be made to the Accounts or
financial statements to bring them into line with the Accepted Accounting
Practices applied as at the date of this agreement; and

 

42



--------------------------------------------------------------------------------

  (ii) a separate set of Accounts or financial statements prepared in accordance
with the Accepted Accounting Practices in effect at the date of this agreement.

 

16.5 Acquired Subsidiaries and Additional Guarantees

Unless the Facility Agent otherwise consents in writing, the Borrower must
ensure that, where any Subsidiary has been acquired by it, any other Obligor or
any Obligor’s Subsidiaries after the date of this agreement in accordance with
clause 16.1(h)(i) and the acquisition has been financed in whole or in part with
the proceeds of a Tranche B Advance, that Subsidiary will, provided it is
permitted by law, execute and deliver to the Facility Agent within 5 Business
Days (or such later period necessary in order to comply with any law) of its
acquisition a guarantee and indemnity in favour of the Security Trustee
guaranteeing all obligations of the Obligors under the Finance Documents, which
must be in form and substance satisfactory to the Facility Agent. If requested
by the Facility Agent, the Borrower must provide a legal opinion as to the
enforceability and validity of the guarantee and indemnity and the status of the
Subsidiary addressed to the Facility Agent in relation to the new Subsidiary,
which must be in form and substance satisfactory to the Facility Agent.

 

17. Financial Covenants

 

17.1 Financial Covenants

The Borrower must ensure that:

 

  (a) for each Twelve-Month Period ending on a Semi-Annual Date, the Interest
Coverage Ratio is at least 5.00:1;

 

  (b) for each Twelve-Month Period ending on a Semi-Annual Date, the Gearing
Ratio is equal to or less than 2.25:1; and

 

  (c) at each Semi-Annual Date, the Tangible Net Worth is not less than the
aggregate of:

 

  (i) USD 300,000,000; and

 

  (ii) 50% of the aggregate Net Income for each Semi-Annual Period ending after
31 December 2005 (with no deduction for a net loss in any such Semi-Annual
Period).

 

17.2 Borrower and Guarantor Group

If at any time:

 

  (a) the aggregate current book value of tangible assets of the Borrower and
the Guarantors (as determined in accordance with Accepted Accounting Principles)
is less than 80% of the total tangible assets of the Group (as determined in
accordance with Accepted Accounting Principles); or

 

  (b)

the aggregate EBITDA for the six month period ending on the previous Semi-Annual
Date of the Borrower and each Guarantor is less than 80% of EBITDA for the Group
for that period, the Borrower must ensure that within 60 days

 

43



--------------------------------------------------------------------------------

 

such members of the Group provide a guarantee and indemnity, in form and
substance satisfactory to the Facility Agent, in favour of the Security Trustee
for the benefit of the Finance Parties, so that those ratios are complied with.
If the new Guarantor is incorporated outside Australia, at the request of the
Facility Agent, the Borrower must procure a legal opinion in form and substance
reasonably satisfactory to the Facility Agent, in relation to that new
Guarantor.

For the purposes of clause 17.2(a) only, the amount of the tangible assets of
ResMed SAS (as a Guarantor) to be included for the purposes of clause 17.2(a)
shall be limited to an amount equal to the aggregate liability of ResMed SAS
under clause 4 of the International Guarantee.

 

18. Default and termination

 

18.1 Events of Default

Each of these events or circumstances is an Event of Default:

 

  (a) (non-payment) if an Obligor fails to pay any amount that is due and
payable by it under any Finance Document within 2 Business Days of when it is
due;

 

  (b) (other obligations) if an Obligor fails to comply with any of its
obligations under any Finance Document (other than a failure referred to
elsewhere in this clause) and:

 

  (i) the Facility Agent considers that the failure cannot be remedied; or

 

  (ii) the Facility Agent considers that the failure can be remedied, and the
failure is not remedied within 20 Business Days after the Obligor becomes aware
of the failure;

 

  (c) (misrepresentation) if any representation, warranty or statement made by,
or repeated by, an Obligor, in or in connection with any Finance Document is
untrue or misleading (whether by omission or otherwise) in any material respect
when so made or repeated;

 

  (d) (Event of Insolvency) if an Event of Insolvency occurs in respect of an
Obligor or any of its Subsidiaries;

 

  (e) (maintenance of capital) if an Obligor or any of its Subsidiaries passes a
resolution;

 

  (i) to permit the giving of financial assistance, whether directly or
indirectly, for the purposes of, or in connection with, an acquisition or
proposed acquisition by a person of shares or of any right or interest in shares
in it or in any holding company of it;

 

  (ii) for the reduction of its share capital (including the purchase of its
shares but excluding a redemption of redeemable shares); or

 

  (iii) to limit its ability to make calls on its uncalled share capital,

without the consent of the Facility Agent;

 

  (f) (Material Adverse Effect) if an event or a change occurs which could, or
could in the opinion of the Facility Agent, have a Material Adverse Effect on an
Obligor or any of its Subsidiaries;

 

44



--------------------------------------------------------------------------------

  (g) (cross-default) if:

 

  (i) Financial Liabilities in an amount exceeding Euro 10,000,000 (or its
Equivalent) of an Obligor or any of its Subsidiaries becomes due for payment, or
becomes capable of being declared due for payment, (other than at the option of
that person or the relevant subsidiary) before the stated maturity of that
Financial Liability;

 

  (ii) an agreement by any person with an Obligor or any of its Subsidiaries to
provide or underwrite financial accommodation in an amount exceeding Euro
10,000,000 (or its Equivalent) or to acquire or assume any risk in respect of
Financial Liability in an amount exceeding Euro 10,000,000 (or its Equivalent),
is prematurely terminated; or

 

  (iii) any money or commodity owing or deliverable by an Obligor or any of its
Subsidiaries in respect of any Financial Liability in an amount exceeding Euro
10,000,000 (or its Equivalent) is not paid or delivered when due for payment or
delivery (having regard to any applicable grace period);

 

  (h) (Encumbrance) if an Obligor or any of its Subsidiaries creates or permits
to exist any Encumbrance over any of its property, other than a Permitted
Encumbrance;

 

  (i) (compulsory acquisition) if all or a material part of the property of an
Obligor or any of its Subsidiaries is compulsorily acquired by any Government
Agency or that Obligor or any of its Subsidiaries sells or divests itself of all
or a material party of its property because it is required to do so by a binding
order from a Government Agency, and that Obligor or the relevant Subsidiary does
not receive compensation for the acquisition, sale or disposal which is
acceptable to the Facility Agent;

 

  (j) (inability to perform) if an Obligor ceases for any reason to be able
lawfully to carry out all the transactions which any Finance Document
contemplates may be carried out by it;

 

  (k) (provisions void) if all or any material provision of any Finance Document
is or becomes void, voidable, illegal or unenforceable or of limited force
(other than because of equitable principles or laws affecting creditors’ rights
generally), or an Obligor claims this to be the case;

 

  (l) (special investigations) if any matter relating to an Obligor or any of
its Subsidiaries becomes subject to an investigation under any law relating to
companies which could have a Material Adverse Effect;

 

  (m) (change of control) if, in the Facility Agent’s opinion, the Parent ceases
to control (directly or indirectly):

 

  (i) the composition of the board of directors or other governing body of an
Obligor;

 

  (ii) 100% of the voting rights attaching to the capital of an Obligor; or

 

  (iii) 100% of the issued capital of an Obligor (excluding any part of that
capital that carries no right to participate beyond a specified amount in the
distribution of either profit or capital),

including, without limitation, by reason of the acquisition by any means by any
person of a relevant interest (as defined in the Corporations Act) in shares of
the Obligor that is sufficient to cause the Parent to cease to exercise the
control referred to in paragraph (i), (ii) or (iii);

 

45



--------------------------------------------------------------------------------

  (n) (Financial Ratio) any Financial Ratio is breached;

 

  (o) (Security) if any Security becomes enforceable; and

 

  (p) (cessation of business) the Borrower or any other Obligor ceases to carry
on business or substantially or materially changes the nature of its business.

 

18.2 Consequences

If an Event of Default has occurred and has not been remedied, the Facility
Agent may notify the Borrower that:

 

  (a) the Financiers’ obligation to provide the Facility is terminated, in which
case their obligation to do so terminates immediately;

 

  (b) the Commitment of each Financier is cancelled, in which case their
Commitments will be cancelled immediately;

 

  (c) all Advances, any accrued but unpaid interest and all other amounts
outstanding under each Finance Document are due and payable, in which case those
amounts are immediately due and payable; and

 

  (d) all Advances, any accrued but unpaid interest and all other amounts
outstanding under each Transaction Document are due and payable on demand, in
which case those amounts will be due and payable on demand made at any time.

 

19. Prior Documentation

The Borrower acknowledges and agrees that immediately upon the drawdown of
Tranche A and the application of the Tranche A Advance in repayment of all
outstanding amounts under the Previous Facility Agreement:

 

  (a) each Lender’s Commitment under the Previous Facility Agreement is
irrevocably and automatically reduced to zero; and

 

  (b) the Borrower shall have no further right to draw any amount under the
Previous Facility Agreement and the Lenders shall have no further obligation to
provide any further Advances under the Previous Facility Agreement.

In this clause 19:

“Lender”, “Commitment” and “Advance” has the same meaning as in the Previous
Facility Agreement.

 

20. Indemnities

The Borrower must indemnify each other party against, and must pay on demand the
amount of, all losses, liabilities, expenses and Taxes incurred in connection
with:

 

  (a) any Event of Default or Potential Event of Default;

 

  (b) the administration, and any actual or attempted preservation or
enforcement, of any rights under any Finance Document;

 

46



--------------------------------------------------------------------------------

  (c) the Financiers not providing an Advance to the Borrower because a
condition precedent in clause 3.1, 3.2 or 3.3 was not satisfied and was not
dealt with in accordance with clause 3.5;

 

  (d) the Advances being repaid or becoming due for repayment other than the
last day of an Interest Period or any other amount required to be paid under any
Finance Document not being paid on its due date, including losses, liabilities,
expenses and Taxes incurred because of:

 

  (i) the cancellation, termination or alteration of any swap or other
arrangement made by a Financier to fund the Advance or other payment; or

 

  (ii) any liquidation or re-employment of deposits or other funds acquired by a
Financier to fund the Advance or other payment.

Without limiting this, the Borrower must also reimburse each Financier on demand
for any amount that the Financier is obliged to pay to the Facility Agent under
clause 21.

 

21. Facility Agent and Security Trustee

 

21.1 Appointment of Facility Agent

 

  (a) Each Financier irrevocably appoints and authorises the Facility Agent to
act as its agent in connection with the Finance Documents, with power to:

 

  (i) enter into each Finance Document (other than this agreement) on its
behalf;

 

  (ii) exercise any Power that is specifically delegated to the Facility Agent
under the Finance Documents together with any Power as is reasonably incidental
to it; and

 

  (iii) comply with all obligations that are specifically imposed on the
Facility Agent under the Finance Documents.

 

  (b) Where the Facility Agent provides services in connection with the
administration of the Advances, that is, when it calculates rates and amounts,
keeps records, receives and distributes payments or information under any
provision of this agreement and receives and deals with Drawdown Notices, it
does not provide those services as agent for the Financiers but the remainder of
this clause 21 applies.

 

  (c) The Facility Agent’s duties and obligations under the Finance Documents
are solely administrative in nature and the Facility Agent does not have any
duties, obligations or liabilities to the other Finance Parties or any of them
beyond those expressly stated in the Finance Documents.

 

  (d) Each Financier authorises the Facility Agent to exercise the rights,
powers, authorities and discretions specifically given to the Facility Agent
under or in connection with the Pledge together with any other incidental
rights, powers, authorities and discretions.

 

21.2 Appointment of Security Trustee

 

  (a) Each Finance Party (other than the Security Trustee) irrevocably appoints
and authorises the Security Trustee to act as trustee of the trust constituted
under the Security Trust Deed, with power to:

 

  (i) exercise any Power that is specifically imposed or conferred on the
Security Trustee under the Finance Documents together with any Power as is
reasonably incidental to it; and

 

47



--------------------------------------------------------------------------------

  (ii) comply with all obligations that are specifically imposed on the Security
Trustee under the Finance Documents.

 

  (b) The Security Trustee does not have any duties, obligations or liabilities
to the other Finance Parties or any of them beyond those expressly stated in the
Finance Documents.

 

21.3 Instructions to Facility Agent

 

  (a) Unless otherwise expressly provided in the Finance Documents and subject
to this clause 21.3, the Facility Agent must act or refrain from acting in the
exercise of any Power under the Finance Documents, including granting waivers or
consents, varying the terms of any Finance Document or providing instructions to
the Security Trustee as contemplated by clause 21.4, in accordance with the
instructions (if any) of the Majority Financiers. The Facility Agent will not be
liable for acting or from refraining from acting in accordance with any
instructions of the Majority Financiers. In the absence of any instructions from
the Majority Financiers the Facility Agent may act or refrain from acting as it
sees fit, provided it has used reasonable endeavours to obtain instructions from
the Majority Financiers.

 

  (b) The following waivers, consents or variations under the Finance Documents
may only be granted or made by the Facility Agent with the prior written consent
of all of the Financiers and (in the case of variations) the Borrower:

 

  (i) the extension of the Tranche A Availability Period, the Tranche B
Availability Period, the Tranche C Availability Period or the Tranche D
Availability Period;

 

  (ii) any variation of the definition of “Majority Financiers” in clause 1.1;

 

  (iii) any extension of the date for, or reduction in the amount or currency
of, or waiver of any payment of, principal, interest, Margin, fee, commission or
any other amount payable under any of the Finance Documents;

 

  (iv) any increase in any Financier’s Commitment other than under clause 25;

 

  (v) any variation of clauses 11.5, 11.6, 11.7, 12, 13, 14, 23 or this clause
21.3(b);

 

  (vi) any variation of any provision where (before the variation) it is
provided that certain things may not be done without, or may only be done with,
the consent or approval of all the Financiers; and

 

  (vii) (except as otherwise expressly provided in this agreement, the Security
Trust Deed or any Security) any release of the security provided by any of the
Securities over any asset.

 

  (c) Despite any other provision of any Finance Document in no event will the
Facility Agent be required to take any action:

 

  (i) which exposes it, or is likely to expose it, to personal liability unless
it is indemnified to its satisfaction, acting reasonably; or

 

48



--------------------------------------------------------------------------------

  (ii) which is contrary to any Finance Document or any law.

 

  (d) Despite any other provision of any Finance Document, the Facility Agent
may act or refrain from acting, and may direct the Security Trustee to act or
refrain from acting, in the exercise of any Power without seeking the
instructions of the Majority Financiers or all Financiers in circumstances where
the act relates to an administrative matter and does not involve a waiver of a
breach by an Obligor of its obligations under any Finance Document or any
amendment to any Finance Document.

 

  (e) Any reference in the Finance Documents to the Facility Agent or the
Security Trustee being required to form an opinion or to act reasonably (or not
unreasonably) will be deemed to require the Financiers to act in the same manner
when instructing the Facility Agent.

 

21.4 Instructions to Security Trustee

 

  (a) Subject to this clause 21.4, the Security Trustee must act or refrain from
acting in the exercise of any Power under the Finance Documents (except pursuant
to clause 3.3 of the Security Trust Deed) in accordance with the instructions
(if any) of the Facility Agent. The Security Trustee will not be liable for
acting or from refraining from acting in accordance with any instructions of the
Facility Agent. In the absence of any instructions from the Facility Agent, the
Security Trustee may act or refrain from acting as it sees fit, provided it has
used reasonable endeavours to obtain instructions from the Facility Agent.

 

  (b) Despite any other provision of any Finance Document in no event will the
Security Trustee be required to take any action:

 

  (i) which exposes it, or is likely to expose it, to personal liability unless
it is indemnified to its satisfaction, acting reasonably; or

 

  (ii) which is contrary to any Finance Document or any law.

 

21.5 Seeking instructions from Financiers

 

  (a) Whenever the Facility Agent consults the Financiers to obtain
instructions, it agrees to provide a reasonable time during which those
instructions may be given and each Financier agrees to respond within any time
period specified by the Facility Agent for giving instructions.

 

  (b) If the Facility Agent notifies the Financiers at the time it requests
instructions in relation to a matter that a failure to respond within a
specified time will be taken to be a consent to the Facility Agent taking the
action or not taking the action, as the case may be, in respect of which the
instructions are sought, any Financier which does not respond within the time
specified in the request will be taken to have consented.

 

  (c) Any Financier may, by notice to the Facility Agent, notionally divide any
or all of its Commitment and its participation in the Advances into separate
amounts to reflect any subparticipation entered into by that Financier and may
vote or abstain from voting with respect to each separate amount on any matter
separately and differently from its vote or abstention with respect to any other
separate amount on such matter.

 

49



--------------------------------------------------------------------------------

21.6 Acts binding on Finance Parties

 

  (a) Each Financier will be bound by any action taken or any action not taken
by the Facility Agent or the Security Trustee in accordance with the terms of
the Finance Documents whether or not that Financier gave any instruction in
relation to that matter.

 

  (b) The Security Trustee will be bound by any action taken or any action not
taken by the Facility Agent in accordance with the terms of the Finance
Documents.

 

21.7 No need for inquiries

 

  (a) No Obligor will be concerned to inquire as to whether:

 

  (i) the Facility Agent has been given any instructions by the Majority
Financiers or all of the Financiers or as to the terms of any instructions so
given; or

 

  (ii) the Security Trustee has been given any instructions by the Facility
Agent or as to the terms of any instructions so given.

 

  (b) As between the Obligors and the Finance Parties all action taken by either
the Facility Agent or the Security Trustee under the Finance Documents will be
taken to be duly authorised.

 

21.8 Restrictions on Financiers’ rights

Without limiting clause 2.4, a Financier may exercise a Power against any
Obligor under any Finance Document independently of the Facility Agent and the
Security Trustee if and only if:

 

  (a) in the case of a Power conferred on the Facility Agent, the Facility Agent
has been instructed by the Financiers as contemplated by clause 21.3 to exercise
the Power and the Facility Agent has (provided it has been indemnified if
necessary as contemplated by clause 21.3(c)(i)) not done so within a reasonable
period from the time the instructions were given; or

 

  (b) in the case of a Power conferred on the Security Trustee, the Security
Trustee has been instructed by the Facility Agent as contemplated by clause 21.4
to exercise the Power and the Security Trustee has (provided it has been
indemnified if necessary as contemplated by clause 21.4(b)(i)) not done so
within a reasonable period from the time the instructions were given.

 

21.9 Delegation

 

  (a) Each of the Facility Agent and the Security Trustee may at any time and
from time to time:

 

  (i) act in relation to the Finance Documents through its officers and
employees; and

 

  (ii) delegate the exercise of its Powers and the performance of its duties and
obligations under the Finance Documents to agents or attorneys selected by it
with reasonable care.

 

  (b)

The Finance Parties and each Obligor agree that each officer, employee, agent
and attorney of the Facility Agent or the Security Trustee referred to in clause
21.9(a) (each a “Delegate”) will be entitled to the benefit of this clause 21 as
if it were the Facility Agent or the Security Trustee, as applicable. Without
limitation, no Delegate will be

 

50



--------------------------------------------------------------------------------

 

responsible or liable for any cost, loss, damage or expense suffered or incurred
by any Finance Party, any Obligor or any other person as a result of or in
connection with an act or omission of the Delegate except to the extent arising
as a direct result of the gross negligence, fraud or wilful misconduct of the
Delegate.

 

21.10 Provision of information

 

  (a) The Security Trustee will promptly provide to the Facility Agent:

 

  (i) a copy of each report, notice or other document required to be delivered
to the Security Trustee by an Obligor under any Finance Document (but the
Security Trustee will not be obliged to review or check the accuracy or
completeness of those documents); and

 

  (ii) a report on anything done following the receipt of instructions from the
Facility Agent in accordance with the Finance Documents.

 

  (b) The Facility Agent will promptly provide to each Financier:

 

  (i) a copy of each report, notice or other document required to be delivered
to the Facility Agent by an Obligor under any Finance Document for or on behalf
of that Financier or which is required to be delivered to the Facility Agent by
the Security Trustee under clause 21.10(a) (but the Facility Agent will not be
obliged to review or check the accuracy or completeness of those documents); and

 

  (ii) a report on anything done following the receipt of instructions from the
Financiers in accordance with the Finance Documents.

 

  (c) Neither the Facility Agent nor the Security Trustee will be obliged on a
continuing basis or at any particular time to provide any other Finance Party
with any financial or other information with respect to any Obligor or any of
its related entities or with respect to compliance by any Obligor with its
obligations under the Finance Documents other than as provided in this clause
21.10 or in clause 21.12.

 

  (d) Despite any other provision of the Finance Documents, neither the Facility
Agent nor the Security Trustee is obliged to disclose to any other Finance Party
any information relating to any Obligor or any of their related entities or any
other person if the disclosure would or in its opinion, acting reasonably, might
constitute a breach of any law or any duty of secrecy or confidence or any
fiduciary duty.

 

21.11 Facility Agent and the Security Trustee not bound to enquire

Neither the Facility Agent nor the Security Trustee is obliged to ascertain or
enquire, either as at the date of this agreement or on a continuing basis:

 

  (a) as to the credit or financial condition or affairs of the Obligors or any
other person;

 

  (b) as to the performance or observance by any Obligor or any other person of
any of the terms of any Finance Document; or

 

  (c) whether any Event of Default or Potential Event of Default has occurred or
is subsisting.

 

51



--------------------------------------------------------------------------------

21.12 Notice of Default

 

  (a) Neither the Facility Agent nor the Security Trustee will be taken to have
any knowledge of the occurrence of a breach, default, Event of Default or
Potential Event of Default unless:

 

  (i) it has received express notice from another Finance Party or an Obligor
stating that the notice is a “Notice of Default” and describing the breach,
default, Event of Default or Potential Event of Default; or

 

  (ii) in the case of the Facility Agent only, any officer or employee of the
Facility Agent who is responsible for the administration of the transactions
contemplated by the Finance Documents has actual knowledge of a failure of any
Obligor to make any payment under any Finance Document on its due date.

 

  (b) If the Security Trustee receives a Notice of Default it will promptly
notify the Facility Agent and provide to the Facility Agent that Notice of
Default.

 

  (c) If the Facility Agent receives a Notice of Default or becomes actually
aware of an event referred to in clause 21.12(a)(ii) it will promptly notify
each of the Financiers.

 

21.13 Facility Agent or Security Trustee as Financier

With respect to its own Powers as a Financier, each of the Facility Agent and
the Security Trustee will have the same Powers under each Finance Document as
any other Financier and may exercise those Powers as though it were not
performing the duties and obligations delegated to it as the Facility Agent or
Security Trustee, as the case may be. The term “Financiers” will include the
Facility Agent or Security Trustee in its individual capacity as a Financier.

 

21.14 Other dealings

 

  (a) Each of the Facility Agent and the Security Trustee may, without any
liability to account to the other Finance Parties or any of them:

 

  (i) accept deposits from, lend money to and generally engage in any kind of
banking, advisory, financial, trust or other business with any Obligor as if it
was not the Facility Agent or Security Trustee, as the case may be; and

 

  (ii) accept fees and other consideration from any Obligor for services
provided or to be provided in connection with any Finance Document or otherwise.

Each other Finance Party releases each of the Facility Agent and the Security
Trustee from any obligations it might otherwise have to the other Finance
Parties in relation to the matters referred to in this clause 21.14(a).

 

  (b) (i) In acting as agent under the Finance Documents, the Facility Agent is
to be regarded as acting through its agency division which is to be treated as a
separate entity from its other divisions or departments.

 

  (ii) In acting as trustee under the Finance Documents, the Security Trustee is
to be regarded as acting through its trustee or agency division which is to be
treated as a separate entity from its other divisions or departments.

 

52



--------------------------------------------------------------------------------

  (iii) If information is received by another division or department of the
Facility Agent or the Security Trustee it may be treated as confidential to that
division or department and the Facility Agent or the Security Trustee, as the
case may be, is not taken to have notice of it.

 

21.15 Communications

Except where the Finance Documents otherwise expressly provide, all
communications to be made between an Obligor and the Finance Parties or any of
them concerning the Facilities or the Finance Documents will be made by or
through the Facility Agent.

 

21.16 Observe laws

Each of the Facility Agent and the Security Trustee may refrain from doing
anything which would or might in its reasonable opinion either be contrary to
any law or render it liable to any person and may do anything which in its
reasonable opinion is necessary to comply with any law.

 

21.17 Relationships

 

  (a) Nothing in any Finance Document, and no action taken by the Finance
Parties under any Finance Document, will be taken to constitute a partnership,
association, joint venture or other entity between the Finance Parties.

 

  (b) In performing its duties under the Finance Documents, each of the Facility
Agent and the Security Trustee will act solely on behalf of the Finance Parties
and does not assume and will not be taken in any circumstances to have assumed
any responsibility, liability, duty (whether fiduciary or otherwise) or
obligation towards, or relationship of partnership, agency or trust with, or
for, the Obligors.

 

  (c) Nothing contained in the Finance Documents, and no action taken by the
Facility Agent under any Finance Document, will be taken to constitute the
Facility Agent as a trustee or fiduciary of any other person.

 

21.18 Not responsible

 

  (a) Neither the Facility Agent, the Security Trustee nor any of their
respective directors, officers, employees, agents or attorneys will be
responsible to any other Finance Party for:

 

  (i) any failure of an Obligor or any other person to perform its obligations
under any Finance Document;

 

  (ii) any Obligor’s financial condition;

 

  (iii) the completeness or accuracy of any statements, representations or
warranties in any Finance Document or any document delivered under or in
connection with a Finance Document; or

 

  (iv) the valid execution, effectiveness, adequacy, genuineness, validity,
enforceability or admissibility in evidence of any Finance Document or any other
document.

 

  (b) Each of the Facility Agent and the Security Trustee may rely on (without
further enquiry):

 

  (i) any representation, notice or document believed by it to be genuine,
correct and appropriately authorised; and

 

53



--------------------------------------------------------------------------------

  (ii) any statement made by an Authorised Officer of any Obligor or a director,
authorised signatory or employee of any person regarding any matters which may
reasonably be assumed to be within his or her knowledge or within his or her
power to verify.

 

  (c) Each of the Facility Agent and the Security Trustee may engage any
lawyers, accountants or other experts in connection with the exercise of its
Powers, or the performance of its obligations, under the Finance Documents and
may rely on the advice or services received (without further enquiry).

 

21.19 Independent investigations

Each Financier acknowledges that:

 

  (a) it has not relied on any statement, opinion, forecast or other
representation made by the Facility Agent or the Security Trustee (or both of
them) to induce it to enter into any Finance Document or agree to participate in
the Facilities; and

 

  (b) it has made and (without reliance on the Facility Agent or the Security
Trustee and based on such documents as it considers appropriate) it will
continue to make:

 

  (i) its own appraisal of the affairs and financial condition of each Obligor,
the legality and validity of the Finance Documents and any other matters
relevant to the Finance Documents; and

 

  (ii) its own decisions as to whether or not to take action under any Finance
Document.

 

21.20 Exclusion of liability

 

  (a) The Facility Agent will not be liable for any cost, loss, damage or
expense suffered or incurred by any Finance Party or any other person as a
result of or in connection with an act or omission of the Facility Agent except
to the extent arising as a direct result of the gross negligence, fraud or
wilful misconduct of the Facility Agent.

 

  (b) The Security Trustee will not be liable for any cost, loss, damage or
expense suffered or incurred by any Finance Party or any other person as a
result of or in connection with an act or omission of the Security Trustee
except to the extent arising as a direct result of any breach of trust by the
Security Trustee or as a direct result of the gross negligence, fraud or wilful
misconduct of the Security Trustee.

 

21.21 Reimbursement and Indemnity

 

  (a) Each Financier will severally reimburse each of the Facility Agent and the
Security Trustee (to the extent that it is not reimbursed by the Obligors)
rateably in accordance with its Commitments, or if the Total Commitments are
then zero in accordance with its Commitments immediately before their reduction
to zero, for all expenses (including legal fees, costs and disbursements (on a
solicitor/own client basis)) incurred in connection with:

 

  (i) negotiating, preparing and executing the Finance Documents, and any
subsequent consent, agreement, approval, waiver or amendment under, of or to the
Finance Documents;

 

54



--------------------------------------------------------------------------------

  (ii) exercising, enforcing or preserving, or attempting to exercise, enforce
or preserve, any Power under the Finance Documents, including any expenses
incurred in the evaluation of any matter of material concern to the Facility
Agent or the Security Trustee or the investigation of any matter which the
Facility Agent or the Security Trustee determines, acting reasonably, may be an
Event of Default or Potential Event of Default; or

 

  (iii) otherwise carrying out its duties or obligations as Facility Agent or
Security Trustee, as applicable, under any Finance Document.

Each Financier agrees to pay amounts due under this clause 21.21(a) within 5
Business Days of demand from the Facility Agent or the Security Trustee, as
relevant.

 

  (b) Each Financier will severally indemnify each of the Facility Agent and the
Security Trustee (to the extent that it is not indemnified by the Obligors)
rateably in accordance with its Commitments, or if the Total Commitments are
then zero in accordance with its Commitments immediately before their reduction
to zero, against all claims, costs, losses, damages or expenses suffered or
incurred by or made against the Facility Agent or the Security Trustee, as
applicable, in connection with:

 

  (i) any Finance Document;

 

  (ii) the performance or purported performance of its duties or obligations as
Facility Agent or Security Trustee, as applicable, under any Finance Document;
or

 

  (iii) any action taken or omitted to be taken by the Facility Agent or
Security Trustee, as applicable, under or purportedly under a Finance Document,

except to the extent that such claim, cost, loss, damage or expense arises as a
direct result of, in the case of the Facility Agent, gross negligence, fraud or
wilful misconduct or, in the case of the Security Trustee, its breach of trust,
gross negligence, fraud or wilful misconduct. Each Financier agrees to pay
amounts due under this indemnity within 5 Business Days of demand from the
Facility Agent or the Security Trustee, as relevant.

 

  (c) The Borrower agrees to reimburse each Financier for each amount paid by
that Financier under this clause 21.21. The Borrower agrees to pay amounts due
under this clause 21.21(c) on demand by the Facility Agent (which demand will be
made by the Facility Agent at the direction of the relevant Financier). This
reimbursement obligation does not limit the liability of any Obligor under any
other provision of any Finance Document.

 

21.22 Replacement of Facility Agent

 

  (a) (Resignation/Notice of removal): The Facility Agent (the “retiring
Facility Agent”) may:

 

  (i) resign at any time by giving not less than 30 days notice to the other
Finance Parties and the Borrower; and

 

  (ii) be removed from office on not less than 30 days prior notice signed by or
on behalf of the Majority Financiers.

 

55



--------------------------------------------------------------------------------

  (b) (Successor Facility Agent): The Majority Financiers will have the right,
in consultation with the Borrower, to appoint a successor Facility Agent on the
resignation or removal of the Facility Agent in accordance with clause 21.22(a).
If on or before the date on which any resignation or removal of the Facility
Agent will take effect, no successor Facility Agent has been appointed, the
retiring Facility Agent may, in consultation with the Borrower, appoint a
successor Facility Agent which must be a reputable and experienced financier
having an office in Australia.

 

  (c) (Rights of successor Facility Agent): On the successor Facility Agent
issuing a written notice to the other Finance Parties and the Borrower accepting
its appointment and specifying for the purposes of the Finance Documents an
office in Australia and executing any other documents as the retiring Facility
Agent may, acting reasonably, require, the successor Facility Agent will succeed
to and be vested with all the Powers of the retiring Facility Agent as Facility
Agent and the retiring Facility Agent will be discharged from its duties and
obligations under the Finance Documents.

 

  (d) (Provisions to continue): The provisions of this clause 21 will continue
in effect in relation to the retiring Facility Agent in respect of any action
taken or omitted to be taken while the retiring Facility Agent was acting as the
Facility Agent.

 

  (e) (Documents): The retiring Facility Agent will, at the cost of the
Borrower, make available to the successor Facility Agent any documents and
records and provide any assistance as the successor Facility Agent may
reasonably request for the purposes of performing its functions as Facility
Agent under the Finance Documents.

 

21.23 No authority

Each Financier acknowledges and agrees that it does not have authority on behalf
of the other Finance Parties to:

 

  (a) waive any right or remedy of the other Finance Parties or any of them
under the Finance Documents; or

 

  (b) modify or vary, or agree to modify or vary, any provision of any Finance
Document.

 

22. Set-off

If an Event of Default occurs, the Facility Agent and each Financier, without
notice to the Borrower, may combine any account that the Borrower holds with it
with, or set off any amount that is or may become owing by it to the Borrower
against, any amount owing by the Borrower to it under any Finance Document. For
this purpose the Facility Agent and each Financier may:

 

  (a) change the terms (including the repayment date) of any account or other
payment obligation between the parties;

 

  (b) convert amounts into different currencies in accordance with its usual
practice; and

 

  (c) do anything (including execute any document) in the name of the Borrower
that it considers necessary or desirable.

This subclause overrides any other document or agreement to the contrary.

 

56



--------------------------------------------------------------------------------

23. Pro rata sharing

If at any time the proportion which a Financier (“Overpaid Financier”) has
received or recovered by set-off or otherwise in respect of its portion of any
sum due from an Obligor to the Financiers under the Finance Documents is greater
(the amount of the excess being the “excess amount”) than the proportion
received or recovered by the Financier receiving or recovering the smallest or
no proportion of it, then:

 

  (a) the Overpaid Financier will, within 3 Business Days of the receipt or
recovery, notify the Facility Agent;

 

  (b) the Overpaid Financier will, within 7 Business Days of notification, pay
to the Facility Agent an amount equal to the excess amount;

 

  (c) the Facility Agent will treat each payment received under clause 23(b) as
if it were a payment by the relevant Obligor on account of the sum due from the
relevant Obligor and distribute it to the Financiers (other than the Overpaid
Financier) in accordance with clause 11;

 

  (d) unless clause 23(e) applies:

 

  (i) the liability of the Obligor to the Overpaid Financier will be increased
(or treated as not having been reduced) by an amount equal to the excess amount;
and

 

  (ii) the relevant Obligor will fully indemnify the Overpaid Financier making a
payment for the amount equal to the excess amount to the extent that, despite
clause 23(d)(i), the Overpaid Financier’s liability has been discharged by the
receipt or recovery;

 

  (e) where the amount received or recovered by the Overpaid Financier was
received or recovered otherwise than by payment and the Obligor, or the person
from whom the receipt or recovery was made, was insolvent at the time of the
receipt or recovery or became insolvent as a result of the receipt or recovery,
then:

 

  (i) each Financier (other than the Overpaid Financier) will assign to the
Overpaid Financier an amount of the Obligations owed to that Financier equal to
the amount received by it as contemplated by clause 23(c); and

 

  (ii) that assignment will take effect immediately on receipt of payment by the
assignor Financier as contemplated by clause 23(c); and

 

  (f) if all or a portion of the amount received or recovered by the Overpaid
Financier is rescinded or must otherwise be restored to an Obligor (“Repaid
Amount”):

 

  (i) each Financier will repay to the Facility Agent for the account of the
Overpaid Financier the amount as is necessary to ensure that each Financier
repays its proportionate share of the Repaid Amount (together with an amount as
is necessary to reimburse the Overpaid Financier for its proportion of any
interest on the Repaid Amount which the Overpaid Financier is required to pay)
and the provisions of clauses 23(c), 23(d) and 23(e) will apply only to the
retained amount;

 

  (ii) to the extent necessary, any Obligations assigned under clause 23(e) will
be re-assigned; and

 

57



--------------------------------------------------------------------------------

  (iii) the liability of the Obligor to each Financier will be increased (or
treated as not having been reduced) by an amount equal to the amount repaid by
that Financier under this clause 23(f).

Despite any other provision of this clause 23, if a Financier has commenced an
action or proceeding in any court to recover sums owing to it under any Finance
Document and as a result, or in connection with the action or proceeding, has
received an excess amount, the Financier will not be required to share any
portion of that excess amount with any Financier which was notified of the legal
action or proceeding and which had the legal right to, but did not, join the
action or proceeding or commence and diligently prosecute a separate action or
proceeding to enforce its rights in the same or another court.

 

24. Expenses, stamp duties and GST

 

24.1 Expenses and Stamp Duty

The Borrower must indemnify each other party against, and must pay each other
party on demand the amount of, all Taxes and reasonable expenses incurred in
connection with:

 

  (a) the negotiation, preparation, execution, stamping and registration of each
Finance Document;

 

  (b) the transactions that each Finance Document contemplates; and

 

  (c) any amendment to, or any consent, approval, wavier, release or discharge
of or under, any Finance Document,

including reasonable legal expenses and reasonable expenses incurred in engaging
consultants.

 

24.2 GST

 

  (a) Any reimbursement required to be made by an Obligor under any Finance
Document for a cost, expense or other amount paid or incurred by a Finance Party
will be limited to the total cost, expense or other amount less the amount of
any input tax credit to which the relevant Finance Party is entitled for the
acquisition to which the cost, expense or other amount relates.

 

  (b) If GST is payable in respect of any supply made by or through a Finance
Party (“Supplier”) under, pursuant to, or in connection with, any Finance
Document (“GST Liability”), then:

 

  (i) where consideration is provided by a party (“Recipient”) in relation to
that supply that party will pay an additional amount to the Supplier equal to
the full amount of the GST Liability; and

 

  (ii) except where clause 24.2(b)(i) applies, the Borrower will indemnify and
keep that Supplier indemnified for the full amount of the GST Liability.

Each Supplier will provide to the relevant Recipient or the Borrower a tax
invoice complying with the relevant law relating to any payment made in
accordance with this clause 24.2(b).

 

58



--------------------------------------------------------------------------------

25. Assignments and confidentiality

 

25.1 Successors and assigns

This agreement is binding on and enures to the benefit of each party to it and
its respective successors and permitted assigns.

 

25.2 Assignments by Obligors

No Obligor can assign any of its rights under any Finance Document without the
prior written consent of the Facility Agent (acting on the instructions of all
the Financiers).

 

25.3 Financiers

After consulting with the Borrower, a Financier may assign any or all of its
rights under any Finance Document without the consent of the Borrower, the
Facility Agent or the other Financiers to a financial institution which the
Borrower is not prohibited from contracting with by any law of any relevant
country or (where the relevant Financier remains Financier of record) a
securitisation vehicle or other vehicle for funding purposes.

 

25.4 Substitution

 

  (a) If a Financier wishes to transfer all or any of its rights and obligations
under the Finance Documents to another person, subject to paragraph (b), it and
the proposed transferee will in New South Wales, the Australian Capital
Territory or in such other location as the Facility Agent agrees execute and
deliver to the Facility Agent 4 counterparts of a Substitution Certificate.

 

  (b) A Financier may only arrange a substitution after consulting with the
Borrower if:

 

  (i) in the case of a Financier other than the Facility Agent, it gives the
Facility Agent at least 5 Business Days’ notice (or such shorter period approved
by the Facility Agent, acting reasonably) of its intention to do so;

 

  (ii) the proposed transferee holds all Authorisations that are necessary or
desirable in connection with the substitution; and

 

  (iii) the Borrower is not prohibited from contracting with the proposed
transferee by any law of any relevant country.

 

  (c) On receipt of 4 counterparts of a Substitution Certificate the Facility
Agent will (if it is satisfied that the substitution complies with clause 25.3)
promptly:

 

  (i) notify the Borrower and each other Financier;

 

  (ii) countersign the counterparts on behalf of all other parties to this
agreement;

 

  (iii) enter the transfer in a register kept by it; and

 

  (iv) retain one counterpart of the Substitution Certificate and deliver one
counterpart to each of the transferor, transferee and the Borrower.

 

  (d) On the Substitution Certificate being countersigned by the Facility Agent
in accordance with clause 25.4(c) the transferor will be relieved of its
obligations to the extent and from the date specified in the Substitution
Certificate and the transferee will be bound by the Finance Documents to the
extent and from the date stated in the Substitution Certificate.

 

59



--------------------------------------------------------------------------------

  (e) Each other party to this agreement irrevocably authorises the Facility
Agent to sign each Substitution Certificate on its behalf and acknowledges that:

 

  (i) on a Substitution Certificate being countersigned by the Facility Agent in
accordance with clause 25.4(c) it will be taken for all purposes to have
consented to the contents of that certificate; and

 

  (ii) it will continue to be bound by the provisions of the Finance Documents
accordingly.

 

  (f) Unless the Facility Agent otherwise agrees, no transfer of a Financier’s
rights and obligations may be effected while any Drawdown Notice is current.

 

  (g) Each transferee Financier party to a Substitution Certificate must on the
Substitution Date (as defined in the Substitution Certificate to which it is
party as a “New Financier”) pay to the Facility Agent for its own account an
administration fee of AUD 2,500.

 

25.5 Increased costs, Taxes and illegality

 

  (a) If any assignment or substitution of or with respect to all or any part of
the rights or obligations of a Financier under the Finance Documents is made, or
a change of Facility Office is made by any Financier, which results (or would
but for this clause result) at the time of the substitution, transfer or change
in amounts becoming payable under clauses 12.2 or 14.1 then the assignee,
transferee or other Financier will be entitled to receive those amounts only to
the extent that the assignor or transferor or the Financier acting through its
previous Facility Office would have been so entitled had there been no such
assignment, transfer or change. Nothing in this clause will affect the rights of
a Financier under clauses 12.2 or 14.1 in relation to amounts which may become
payable after the time of assignment, transfer or change.

 

  (b) No assignment or substitution of or with respect to all or any part of the
rights or obligations of a Financier under the Finance Documents or change of
Facility Office will be made if the assignee, transferee or other Financier
would be entitled immediately afterwards to give notice under clause 13.

 

25.6 Sub-participation

Each Financier will be entitled to enter into any sub-participation or other
arrangement with any third party relating to the Finance Documents which does
not transfer to that third party any obligation or any legal or equitable
interest in any of the rights arising under the Finance Documents.

 

25.7 Confidentiality - General

Subject to clause 25.8, each party to this agreement must not disclose any
information concerning the contents of, or the transactions contemplated by,
this agreement to any person who is not a party, except to the extent that:

 

  (a) (permitted by documents) the disclosure is expressly permitted by a
Finance Document;

 

  (b) (consent of other parties) the other parties consent to the disclosure;

 

60



--------------------------------------------------------------------------------

  (c) (public domain) the information is already in the public domain, unless it
entered the public domain because of a breach of confidentiality by the party;

 

  (d) (employees and advisers) the disclosure is made on a confidential basis to
the party’s officers, employees, agents, financiers or professional advisers,
and is necessary for the party’s business, or is made to any related party of
that party;

 

  (e) (comply with laws) the disclosure is necessary to comply with any
applicable law, or an order of a court or tribunal;

 

  (f) (comply with directives) the disclosure is necessary to comply with a
directive or request of any Government Agency or stock exchange (whether or not
having the force of law) so long as a responsible person in a similar position
would comply;

 

  (g) (obtain Authorisations) the disclosure is necessary or desirable to obtain
an Authorisation from any Government Agency or stock exchange; or

 

  (h) (discovery and litigation) the disclosure is necessary or desirable in
relation to any discovery of documents, or any proceedings before a court,
tribunal, other Government Agency or stock exchange.

 

25.8 Disclosure to assignees or substitutes

 

  (a) Subject to paragraph (b), a Financier may:

 

  (i) disclose to a proposed assignee, substitute, sub-participant or
securitisation or funding vehicle under clause 25, or any other person who
proposes to enter into contractual relations with a Financier in relation to any
Finance Document, any information about an Obligor which that Financier
considers appropriate; and

 

  (ii) give a copy of any Finance Document to a proposed assignee, substitute,
sub-participant or securitisation or funding vehicle under clause 25 or any
other person described in paragraph (a)(i).

 

  (b) Any disclosure made under paragraph (a) must be made on the basis that the
person to whom the information or document is disclosed must keep that
information or document confidential as required by clause 25.7.

 

26. Governing law and jurisdiction

 

26.1 Governing law

This agreement is governed by and must be construed according to the law
applying in New South Wales.

 

26.2 Jurisdiction

 

  (a) Each Obligor irrevocably submits to the non-exclusive jurisdiction of the
courts of New South Wales, and the courts competent to determine appeals from
those courts, with respect to any proceedings that may be brought at any time
relating to this agreement.

 

  (b) Each Obligor irrevocably waives any objection it may now or in the future
have to the venue of any proceedings, and any claim it may now or in the future
have that any proceedings have been brought in an inconvenient forum, if that
venue falls within clause 26.2(a).

 

61



--------------------------------------------------------------------------------

27. Miscellaneous

 

27.1 Certificate of Facility Agent

A certificate in writing signed by the Facility Agent, the Security Trustee or
an officer of the Facility Agent or Security Trustee certifying the amount
payable by an Obligor under this agreement or any Security or stating any other
act, matter or thing relating to such document is conclusive and binding on each
Obligor in the absence of manifest error on the face of the certificate.

 

27.2 Notices

 

  (a) All communications (including notices, consents, approvals, requests and
demands) under or in connection with this agreement:

 

  (i) must be in writing;

 

  (ii) must be addressed to the address as set out below (or as otherwise
notified by a party to the Facility Agent and the Borrower from time to time or
when it becomes a party to this agreement), together with (in the case of any
notice addressed to the Borrower or the Guarantors) a copy delivered to ResMed
Inc. at 14040 Danielson Street, Poway, CA 92064, USA, marked for the attention
of the General Counsel:

 

Borrower    Name:    ResMed Limited Address:    1 Elizabeth Macarthur Drive   
Bella Vista    NSW 2153    Australia Fax:    (02) 8884 2015 For the attention
of:    Chief Financial Officer Financiers    As specified in Schedule 1 or in a
Substitution Certificate Guarantors    As specified in Schedule 2 Facility Agent
   Address:    HSBC Centre    580 George Street    Sydney NSW 2000 Fax:    (02)
9006 5534 For the attention of:    Assistant Manager, Credit Operations Security
Trustee    Address:    HSBC Centre    580 George Street    Sydney NSW 2000 Fax:
   (02) 9006 5534 For the attention of:    Assistant Manager, Credit Operations

 

62



--------------------------------------------------------------------------------

  (iii) must be signed by any Authorised Officer of the Obligor making the
communication or, in the case of a Finance Party, any officer whose title is or
includes the word “Manager”, “Executive” or “Director”;

 

  (iv) are taken to be received by the addressee:

 

  A. (in the case of prepaid post) on the second Business Day after the date of
posting;

 

  B. (in the case of fax) on receipt of a transmission report confirming
successful transmission; and

 

  C. (in the case of delivery by hand) on delivery at the address of the
addressee as provided in clause 27.2(a)(ii).

 

  (b) Each communication sent under this clause 27.2 may be relied on by the
recipient if the recipient, acting reasonably, believes the communication to be
genuine and if it bears what appears to be the signature (original or facsimile)
of an authorised signatory of the sender.

 

  (c) Any communication sent or received by the Borrower in accordance with this
clause 27.2 will be taken to have been sent or received by each of the Obligors.

 

27.3 Continuing obligation

Each Finance Document constitutes a continuing obligation regardless of any
settlement of account, intervening payment, express or implied revocation or any
other matter or thing, until a final discharge has been given to the Obligors.

 

27.4 Settlement conditional

Any settlement or discharge between any Finance Party and the Obligors (or any
Obligor) is conditional on any security or payment given or made by any Obligor
or any other person in relation to the Obligations not being avoided, repaid or
reduced by virtue of any Insolvency Provision. If a security or payment is so
avoided, repaid or reduced, the relevant Finance Party is entitled to recover
the value or amount from the Obligors subsequently as if the settlement or
discharge had not occurred.

 

27.5 Further assurance

The Obligors on demand by the Facility Agent or the Security Trustee and at the
entire cost and expense of the Obligors will perform all such acts and execute
all such agreements, assurances and other documents and instruments as the
Facility Agent or the Security Trustee, acting reasonably, requires to perfect
or improve the rights and powers afforded or created, or intended to be afforded
or created, by any Finance Document.

 

27.6 Severance

If at any time any provision of any Finance Document is or becomes illegal,
invalid, void or unenforceable in any respect under the law of any jurisdiction,
that will not affect or impair:

 

  (a) the legality, validity or enforceability in that jurisdiction of any other
provision of that Finance Document; or

 

  (b) the legality, validity or enforceability under the law of any other
jurisdiction of that or any other provision of that Finance Document.

 

63



--------------------------------------------------------------------------------

27.7 Remedies cumulative

The rights and remedies conferred by each Finance Document on the Finance
Parties are cumulative and in addition to all other rights or remedies available
to the Finance Parties by law or by virtue of any Finance Document.

 

27.8 Waiver

 

  (a) Failure to exercise or enforce, or a delay in exercising or enforcing, or
the partial exercise or enforcement of, any right, power, or remedy provided by
law or under any Finance Document by any Finance Party does not preclude, or
operate as a waiver of, the exercise or enforcement, or further exercise or
enforcement, of that or any other right, power or remedy provided by law or
under any Finance Document.

 

  (b) A waiver or consent given by a Finance Party under any Finance Document is
only effective and binding on that Finance Party if it is given or confirmed in
writing by that Finance Party.

 

  (c) No waiver of a breach of a term of a Finance Document operates as a waiver
of another breach of that term or of a breach of any other term of any Finance
Document.

 

27.9 Consents

A consent required under any Finance Document from a Finance Party may be given
or withheld, or may be given subject to any conditions, as that Finance Party
(in its absolute discretion) thinks fit, unless the Finance Document expressly
provides otherwise.

 

27.10 Indemnities

 

  (a) Each indemnity in each Finance Document is a continuing obligation,
separate and independent from the other obligations of the parties, and survives
termination, completion or expiration of the Finance Documents.

 

  (b) It is not necessary for any Finance Party to incur any expense or to make
any payment before enforcing a right of indemnity conferred by any Finance
Document.

 

27.11 Time of the essence

Time is of the essence in respect of any Obligor’s obligations under the Finance
Documents.

 

27.12 Moratorium legislation

To the fullest extent permitted by law, all laws which at any time operate
directly or indirectly to lessen or affect in favour of the Obligors any
obligation under any Finance Document, or to delay or otherwise prevent or
prejudicially affect the exercise by any Finance Party of any power or right
under any Finance Document or otherwise, are expressly waived.

 

27.13 Binding on each signatory

Each Finance Document binds and is enforceable against each party despite:

 

  (a) any other party not executing a Finance Document or its execution being
defective in any way; or

 

  (b) any obligation or liability of any other party under a Finance Document
not being binding or enforceable against that party for any reason.

 

64



--------------------------------------------------------------------------------

27.14 Counterparts

 

  (a) This agreement may be executed in any number of counterparts and by the
parties on separate counterparts. Each counterpart constitutes an original of
this agreement, and all together constitute one agreement.

 

  (b) A party who has executed a counterpart of this agreement may exchange that
counterpart with another party by faxing it to that other party and, if that
other party requests it, promptly delivering that executed counterpart by hand
or post to the other party. However, the validity of this agreement is not
affected if that party who has faxed the counterpart delays in delivering or
does not deliver it by hand or by post.

 

27.15 Entire agreement

To the extent permitted by law, in relation to its subject matter, the Finance
Documents:

 

  (a) embody the entire understanding of the parties, and constitute the entire
terms agreed by the parties; and

 

  (b) supersede any prior written or other agreement of the parties.

 

28. No representation by or reliance

Each Obligor acknowledges that:

 

  (a) no Finance Party has any duty to supply it with information in relation to
or affecting the other Obligors or any Finance Party before the date of this
agreement or during the currency of any Finance Document; and

 

  (b) it has relied on its own inquiries as to the other Obligors, the nature
and extent of the entire relationship between each of them and each Finance
Party (whether or not recorded in the Finance Documents) and the nature and
effect of the Finance Documents.

 

65



--------------------------------------------------------------------------------

Schedule 1 - Original Financiers/Commitments

 

Financier

        Tranche A
Commitment    Tranche B
Commitment    Tranche C
Commitment    Tranche D
Commitment

Name:

  

The HongKong and

Shanghai Banking

Corporation Limited,

Sydney Branch

   EUR     37,750,000    USD     15,000,000    USD     30,000,000    USD
    50,000,000

ABN number:

   65 117 925 970            

Address for notices:

  

HSBC Centre

580 George Street

Sydney NSW 2000

           

Fax:

   (02) 9006 5534            

For the attention of:

  

Assistant Manager,

Credit Operations

                                          

TOTAL COMMITMENTS:

      EUR     37,750,000    USD     15,000,000    USD     30,000,000    USD
    50,000,000

 

66



--------------------------------------------------------------------------------

Schedule 2 - Original Guarantors

 

Name:    ResMed SAS Address for notices:    Parc Technologique de Lyon,    292
Allee Jacques Monod    69791 Saint-Priest Cedex    France Fax:    + 33 (0) 4 26
10 03 00 For the attention of:    Financial Controller Name:    ResMed GmbH &
Co. KG Address for notices:    Fraunhoferstraße 16    82152 Martinsried   
Federal Republic of Germany Fax:    +49 89 9901 10 55 For the attention of:   
Financial Controller Name:    ResMed (UK) Limited Company number:    02863553
Address for notices:    96 Milton Park    Abingdon    Oxfordshire    OX14 4RY   
United Kingdom Fax:    +44 (0) 1235 831 336 For the attention of:    Financial
Controller Name:    Take Air Medical Handels-GmbH Address for notices:   
Haferwende 40    28357 Bremen    Federal Republic of Germany Fax:    + 49 42
1489 93 10 For the attention of:    Financial Controller Name:    ResMed Inc.
Address for notices:    14040 Danielson Street    Poway CA 92064    USA Fax:   
+1 858 746 2830 For the attention of:    General Counsel Name:    ResMed Corp.
Address for notices:    14040 Danielson Street    Poway CA 92064    USA Fax:   
+1 858 746 2830 For the attention of:    General Counsel

 

67



--------------------------------------------------------------------------------

Schedule 3 - Documentary conditions precedent

 

1. A certified copy of the Constitution of the Borrower.

 

2. A certified copy of a resolution of the directors of the Borrower:

 

  (a) approving the Facilities and authorising the execution by the Borrower of
this agreement and of each other Finance Document to which the Borrower is a
party and the performance by the Borrower of its obligations under those Finance
Documents; and

 

  (b) appointing an Authorised Officer or Authorised Officers.

 

3. An original power of attorney for the execution of each Finance Document to
which it is a party from the Borrower executed under common seal or by two
directors or a director and a secretary of the Borrower.

 

4. The Finance Documents duly executed by all parties and, if necessary, stamped
and in registrable form.

 

5. Payment of any stamp duty or filing costs in relation to each of the Finance
Documents.

 

6. Such corporate documents (including constituent documents, extracts of
minutes of directors meetings and powers of attorney) in relation to each
Obligor (other than the Borrower) as the Facility Agent may require.

 

7. A copy of the “registre de mouvements de titres” (shareholders’ register) of
SAIME dated and certified as true by an authorised representative of SAIME.

 

8. A copy of the “statuts” of SAIME dated and certified as true by an authorised
representative of SAIME.

 

9. An original k-bis extract for SAIME dated no less than three months from the
date of this agreement.

 

10. A copy of the latest annual accounts of SAIME dated 30 June 2004 dated and
certified as true by an authorised representative of SAIME.

 

11. A copy of (and of all applications for) any and all approvals, consents,
licences, exemptions and other requirements of Government Authorities required
for the entry into or performance of the Finance Documents by any Obligor.

 

12. Legal opinion, addressed to the Facility Agent, from lawyers to the Facility
Agent in each of Australia, France, Germany and the United Kingdom covering such
matters as to the Obligors and the Finance Documents as the Facility Agent may
reasonably require.

 

13. Legal opinions, addressed to the Facility Agent, from US counsel to the
Group, covering such matters as the Facility Agent may reasonably require.

 

14. Payment of the costs and disbursements of the Finance Parties (both
Australian and offshore) in connection with the negotiation and execution of the
Finance Documents.

For the purposes of this Schedule, “certified” means a copy certified to be such
by a director, secretary or officer of the relevant Obligor.

 

68



--------------------------------------------------------------------------------

Schedule 4 - Form of Drawdown Notice

 

To:    HSBC Bank Australia Limited ABN 48 006 434 162 as Facility Agent From:   
ResMed Limited ABN 30 003 765 142

Date: [                    ]

DRAWDOWN NOTICE

Syndicated Facility Agreement dated [                    ] (“Syndicated Facility
Agreement”)

Dear Sirs

We give you notice under clause 4.1 of the Syndicated Facility Agreement that
the Borrower wishes to draw an Advance as follows:

 

Drawdown Date:    [date] Tranche:    [A/B/C/D] Currency:    AUD/USD/EUR/GBP
[Which must be a Permitted Currency] Amount:    [amount] Purpose:    [purpose]
Interest Period:    [1, 2 or 3 months] Payment Instructions:    [insert]

We confirm that each condition specified in clauses 3.1 and 3.2 is satisfied on
the date of this Drawdown Notice and will be satisfied on the proposed Drawdown
Date.

Terms used in this Drawdown Notice and defined in the Facility Agreement have
the same meaning in this Drawdown Notice as in the Facility Agreement.

 

Yours faithfully [Authorised Officer] For and on behalf of ResMed Limited

 

69



--------------------------------------------------------------------------------

Schedule 5 - Substitution Certificate

Substitution Certificate made on

 

By   [                                         ] ABN
[                                        ] of
[                                        ]   (“Existing Financier”)  
[                                         ] ABN
[                                        ] of
[                                        ]   (“New Financier”)

HSBC Bank Australia Limited ABN 48 006 434 162 of HSBC Centre, 580 George
Street, Sydney NSW 2000 for itself and as agent for each party under the
Facility Agreement

(“Facility Agent”)

Background

The New Financier wishes to assume [some/all] of the Existing Financier’s
Commitments under the Facility Agreement.

 

1. Definitions and interpretation

 

1.1 Definitions

In this certificate:

“Facility Agreement” means the agreement entitled “Syndicated Facility
Agreement” dated [                    ] between ResMed Limited ABN 30 003 765
142 as the “Borrower”, each person listed in Schedule 1 as an “Original
Financier”, HSBC Bank Australia Limited ABN 48 006 434 162 as Facility Agent and
HSBC Bank Australia Limited ABN 48 006 434 162 as Security Trustee as amended
and restated on [            ] 2008, including any supplements and amendments
and also any Substitution Certificates entered into in accordance with that
agreement.

“Substituted Commitments” means the Commitments specified as such in Schedule 1
of this certificate.

“Substituted Obligations” means obligations identical to the obligations of the
Existing Financier under the Finance Documents in relation to the Substituted
Commitments and the Substituted Portion.

“Substituted Portion” means the amount of each outstanding Advance specified as
such in Schedule 2 of this certificate.

“Substituted Rights” means Powers identical to the Powers of the Existing
Financier under the Finance Documents in relation to the Substituted Commitments
and the Substituted Portion.

“Substitution Date” means the later of the date on which this certificate is
executed by the Facility Agent or a later date as the parties to this
certificate may agree in writing.

 

70



--------------------------------------------------------------------------------

1.2 Interpretation

 

  (a) A reference in this certificate to “identical” obligations or Powers is a
reference to the character of those obligations or Powers rather than to the
identity of the person obliged to perform them or entitled to them.

 

  (b) Unless otherwise defined, expressions used in this certificate have the
meanings given to them in the Facility Agreement.

 

  (c) For the purposes of this certificate, references in this certificate to
Finance Document shall exclude the Working Capital Agreements.

 

1.3 Finance Documents

This certificate is a Finance Document.

 

2. Representation

The Existing Financier represents and warrants to the New Financier that as at
the Substitution Date the Existing Financier’s Commitments under the Facility
Agreement are sufficient to permit the substitution of obligations and Powers
under this certificate.

 

3. Substituted Obligations

 

  (a) The Existing Financier is released from the Substituted Obligations with
effect on and from the Substitution Date, provided that the Existing Financier
will remain bound by its obligations under the Finance Documents which accrue
before the Substitution Date.

 

  (b) The New Financier undertakes to the Existing Financier, the other Finance
Parties and the Obligors that it will assume the Substituted Obligations on and
from the Substitution Date.

 

4. Substituted rights

The Existing Financier will no longer be entitled to the Substituted Rights or
the Substituted Portion and the New Financier will become entitled to the
Substituted Rights and the Substituted Portion with effect on and from the
Substitution Date.

 

5. Effect on Finance Documents

The parties agree that with effect on and from the Substitution Date:

 

  (a) the New Financier and each party to each Finance Document will assume
obligations towards each other, and have Powers in relation to each other,
determined on the basis that the obligations of the New Financier are the
Substituted Obligations and the Powers of the New Financier are the Substituted
Rights (together with the obligations and Powers of the New Financier existing
immediately before the Substitution Date, if any);

 

  (b) the Existing Financier will be released from its obligations under each of
the Finance Documents accruing on and after the Substitution Date to the extent
of the Substituted Obligations and it will cease to be entitled to exercise any
Powers under the Finance Documents arising on or after the Substitution Date in
respect of the Substituted Rights; and

 

71



--------------------------------------------------------------------------------

  (c) the New Financier will be deemed a party to each Finance Document to which
the Existing Financier is a party as a Financier with Commitments equal to the
aggregate of the Substituted Commitments and the Commitments of the New
Financier immediately before the Substitution Date, if any.

 

6. No effect on accrued rights and obligations

Save as expressly provided, this certificate will not affect the Existing
Financier’s Powers arising, and obligations accrued, before the Substitution
Date.

 

7. Reliquefication bills

Nothing contained in this certificate releases, relieves or otherwise affects
the obligations and the Powers of the Existing Financier in respect of Bills
drawn under clause 9 of the Facility Agreement. The New Financier will not
assume any obligations, or acquire any Powers, in respect of those Bills.

 

8. Payments

 

8.1 Consideration

The Existing Financier and the New Financier will agree separately between
themselves the amounts (if any) payable from one to the other in relation to the
substitution of obligations and Powers under this certificate.

 

8.2 Facility Agent

On and from the Substitution Date the Facility Agent:

 

  (a) will make all payments received by it in respect of the Substituted
Commitments, Substituted Obligations, Substituted Rights and Substituted Portion
to the New Financier; and

 

  (b) treat the New Financier as Financier with Commitments equal to the
aggregate of the Substituted Commitments and the Commitments of the New
Financier immediately before the Substitution Date, if any.

 

9. Independent assessment

 

  (a) Without limiting clause 5 of this certificate, the New Financier agrees
that clause 21.19 of the Facility Agreement binds it as if the references in
that clause to “any Finance Document” included this certificate and the
references to the “Facility Agent or the Security Trustee” included the Existing
Financier.

 

  (b) Nothing in any Finance Document obliges the Existing Financier to:

 

  (i) accept a retransfer of any of the rights and obligations transferred
pursuant to this certificate; or

 

  (ii) support any losses directly or indirectly incurred by the New Financier
by reason of the non-performance by any Obligor or any other person of its
obligations under the Finance Documents or otherwise.

 

72



--------------------------------------------------------------------------------

10. Acknowledgements

The New Financier acknowledges that it has received a complete and current copy
of each Finance Document together with all other documents and information as it
reasonably requires in connection with entry into this certificate.

 

11. Governing law

This certificate is governed by and must be construed accordingly to the law
applying in New South Wales.

Schedule 1: Commitments

 

     Tranche A
Commitment    Tranche B
Commitment    Tranche C
Commitment    Tranche D
Commitment    Total
Commitment

Substituted Commitments

              

Schedule 2: Advances

 

     Total Outstanding   Substituted Portion

Tranche A Advances

   [                    ]   [                    ]

Tranche B Advances

   [                    ]   [                    ]

Tranche C Advances

   [                    ]   [                    ]

Tranche D Advances

   [                    ]   [                    ]

Signed as an agreement.

To be signed by Existing Financier, New Financier and Facility Agent.

 

73



--------------------------------------------------------------------------------

Signed as an agreement.

Borrower

 

Signed for and on behalf of ResMed Limited ABN 30 003 765 142 by its Attorney
under a Power of Attorney dated                     , and the Attorney declares
that the Attorney has not received any notice of the revocation of such Power of
Attorney, in the presence of:    

 

    Signature of Attorney

 

   

 

Signature of Witness     Name of Attorney in full

 

    Name of Witness in full    

Original Financier

 

Signed for and on behalf of The Hongkong and Shanghai Banking Corporation
Limited, Sydney Branch ABN 65 117 925 970 by its Attorney under a Power of
Attorney dated                     , and the Attorney declares that the Attorney
has not received any notice of the revocation of such Power of Attorney, in the
presence of:    

 

    Signature of Attorney

 

   

 

Signature of Witness     Name of Attorney in full

 

    Name of Witness in full    

 

74



--------------------------------------------------------------------------------

Facility Agent

 

Signed for and on behalf of HSBC Bank Australia Limited ABN 48 066 434 162 by
its Attorney under a Power of Attorney dated                     , and the
Attorney declares that the Attorney has not received any notice of the
revocation of such Power of Attorney, in the presence of:    

 

    Signature of Attorney

 

   

 

Signature of Witness     Name of Attorney in full

 

    Name of Witness in full    

Security Trustee

 

Signed for and on behalf of HSBC Bank Australia Limited ABN 48 066 434 162 by
its Attorney under a Power of Attorney dated                     , and the
Attorney declares that the Attorney has not received any notice of the
revocation of such Power of Attorney, in the presence of:    

 

    Signature of Attorney

 

   

 

Signature of Witness     Name of Attorney in full

 

    Name of Witness in full    

 

75